TABLE OF CONTENTS



Exhibit 10.25
Purchase and Sale Agreement
between
L.B. Foster Company, a Pennsylvania corporation (as “Seller”)
and
Capital Commercial Investments, Inc., a Texas Corporation (as “Purchaser”)
relating to
63.1931 Acres in Harris County, Texas
DECEMBER 21, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS



          1.  
Sale and Purchase; Purchase Price
  1 2.  
Title Report and Survey
  2 3.  
Earnest Money
  4 4.  
Review Period
  4 5.  
Closing
  6 6.  
Commissions
  9 7.  
Remedies
  9 8.  
Taking Prior to Closing
  10 9.  
Representations and Warranties of Seller
  11 10.  
Representations and Warranties of Purchaser
  14 11.  
Mutual Indemnity
  15 12.  
Notices
  15 13.  
Assigns
  17 14.  
Tax-Free Exchange
  17 15.  
Entire Agreement
  17 16.  
Time
  17 17.  
Back-up Offers
  17 18.  
Abstract or Title Policy
  17 19.  
Governing Law
  18 20.  
Counterparts; Fax Notices
  18 21.  
Special Conditions
  18 22.  
Expiration of Offer; Effective Date
  19



ii 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into as of the
21st day of December, 2007, between L.B. FOSTER COMPANY, a Pennsylvania
corporation (the “Seller”) and CAPITAL COMMERCIAL INVESTMENTS, INC. , a Texas
corporation (the “Purchaser”).
W I T N E S S E T H:
     In consideration of the mutual covenants set forth herein, the parties
hereto hereby agree as follows:

     1. Sale and Purchase; Purchase Price.
     (a) Seller hereby agrees to sell, convey, and assign to Purchaser and
Purchaser hereby agrees to purchase and accept from Seller, for the Purchase
Price (hereinafter defined) and on and subject to the terms and conditions
herein set forth, (i) good, indefeasible and insurable title in fee simple to
(A) that certain tract or parcel of land in Harris County, Texas, consisting of
63.1931 acres, more or less, more particularly described on Exhibit A attached
hereto and by reference incorporated herein, together with any and all (if any)
mineral rights, water rights and all other rights and interests appurtenant
thereto, including all of Seller’s right, title, and interest in and to adjacent
streets, alleys, easements, rights-of-way and any adjacent and related strips or
gores of real estate (the “Land”); and (B) all improvements now existing on the
Land, including the buildings identified as BLD 5, BLD 7 and BLD 29 in
Exhibit B, Item 20, all buried potable water lines, buried sanitary sewer lines,
primary electric power supply lines, electric power distribution lines (but
excluding all electrical switch gear, and all electrical devices,
interconnecting electrical wiring and wiring accessories beyond the supply side
of the electrical switch gear), buried gas supply lines, roadways, drainage
system surface inlets, and buried drainage system lines (collectively, the
“Improvements”); (ii) to the extent assignable, conveyable or transferable, any
and all (if any) of Seller’s right, title and interest in or to permits;
development rights; zoning rights; potable water taps, service, capital recovery
fees and capacity allocated or reserved thereto; sanitary sewer taps, service,
capital recovery fees and wastewater discharge capacity allocated or reserved
thereto, except expressly excluding all such rights and interest relating to the
Land and Seller’s Wastewater Capacity Reservation, as hereafter defined and
addressed in Section 21(b); all other utility or similar rights allocated or
related to the Land or reserved thereto (collectively, the “Existing Rights”).
The Land, Improvements and Existing Rights are hereinafter collectively referred
to as the “Property”). Anything to the contrary notwithstanding, the Property
excludes all of Seller’s (y) personal property including equipment, inventory
and other goods located on the Property and fixtures located on the Leased
Premises (as hereafter defined in Section 21(a)) (collectively the “Seller’s
Personal Property”) and (z) Seller’s Wastewater Capacity Reservation (as
hereafter defined in Section 21(b)), except as otherwise expressly provided in
Section 21 below.

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) The Property will be conveyed, assigned, and transferred to Purchaser
at the Closing (hereinafter defined) free and clear of all liens, claims,
easements and encumbrances whatsoever except for the Permitted Exceptions as
defined in Section 2(b) below.
     (c) The price (“Purchase Price”) for which Seller agrees to sell and convey
the Property to Purchaser, and which the Purchaser agrees to pay to Seller, is
Six Million Five Hundred Thousand and 00/100 Dollars ($6,500,000.00), subject to
adjustments as provided such sum will be adjusted as provided in Section 5(c)
below.
     (d) At the Closing, the Purchase Price will be paid by wire transfer of
immediately available funds.

     2. Title Report and Survey.
     (a) Within fifteen (15) days after the Effective Date (defined below),
Seller, at its sole cost and expense, will deliver or cause to be delivered to
Purchaser the following:
     (1) Commitment for Title Insurance (the “Title Commitment”) from
LandAmerica Charter Title Company, 717 Texas Avenue, Suite 1700, Houston, Texas
77002, Attention: Garry Carr (the “Title Company”), setting forth the status of
title to the Property and, subject to standard exceptions, showing all liens,
claims, encumbrances, easements, rights-of-way, encroachments, reservations,
restrictions, and any other similar matters affecting the Property or Seller’s
title thereto; and
     (2) Copies of all documents referred to in the Title Commitment that are
available to the Title Company, including but not limited to deeds, lien
instruments, plats, encumbrances, reservations, restrictions and easements.
     (b) Seller has made available to Purchaser Seller’s most recent survey of
the Property or portion thereof. Purchaser agrees that it will be responsible,
at its cost and expense, for ordering and securing a new survey or update of any
existing survey and a certified metes and bounds description of the Property,
the Leased Premises identified in Exhibit C and, prior to Closing, any revised
Leased Premises approved by Purchaser and Seller (the “Survey”). Such Survey
must be reasonably acceptable to Seller, and the Title Company and must be
delivered to Seller and the Title Company not later than thirty (30) days after
the Effective Date. For purposes of the property description to be included in
the Deed (as defined below) to be delivered pursuant to Section 5(b)(2)(a)
hereof, the field notes and certified metes and bounds description of the
Property prepared by the surveyor will control any conflicts or inconsistencies
with the description of the Property in Section 1(a) hereof, and such field
notes and description will be incorporated in this Agreement upon their
completion and approval by Seller. In addition, the initial updated or new
Survey shall delineate the location of the Leased Premises described in
Exhibit C hereto, and any modification of the Leased Premises approved by
Purchaser and Seller prior to Closing shall be reflected on a subsequent update
of the Survey. Seller agrees

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



that it will reimburse Purchaser upon the Closing for Purchaser’s cost of the
Survey up to a maximum of $5,000.00.
     (c) Purchaser will have until fifteen (15) days from Purchaser’s receipt of
the Title Commitment (accompanied by legible copies of the instruments listed as
title exceptions that are available to the Title Company) within which to object
in writing to any items affecting title to the Property which are disclosed by
such Title Commitment (the “Encumbrances”). If, during said 15-day period,
Purchaser gives Seller written notice of any objections to such Encumbrances
(the “Title Objections”), then Seller will have a period of ten (10) days
thereafter within which to cure all such Title Objections; provided that Seller
shall have no obligation to cure any such Title Objections. If any revised Title
Commitment or the Survey, or any amendment to the Title Commitment or the Survey
discloses any leases, liens, easements, reservations, restrictions, or other
exceptions or encumbrances to Seller’s title or the Property in addition to
those items previously disclosed by the Title Commitment, Seller’s existing
survey or the Survey (such new encumbrances being herein referred to as the “New
Encumbrances”), then Purchaser shall have a period of five (5) business days
within which to object to any such New Encumbrances, and Seller will have a
period of ten (10) days to cure (but shall have no obligation to cure)
Purchaser’s new Title Objections after receipt of written notice thereof from
Purchaser; provided that if Purchaser fails to notify Seller in writing of its
objection to any such New Encumbrances within five (5) business days after
Purchaser’s receipt of the respective revised Title Commitment, Survey,
amendment to the Title Commitment or amendment to the Survey or otherwise first
receiving written notice of any such New Encumbrance, Purchaser shall be deemed
to have waived any objections thereto, in which event any such New Encumbrances
shall be deemed to be Permitted Exceptions. Any Encumbrances or New Encumbrances
disclosed by the Title Commitment, Seller’s existing survey or the Survey, or
any amendment or revision thereof, and not timely objected to by Purchaser in
writing will not constitute Title Objections but will be deemed “Permitted
Exceptions” for the purposes of this Agreement. This subparagraph is subject to
the provisions of Section 21(a) and (c) below.
     (d) Unless all Encumbrances and New Encumbrances objected to by Purchaser
in accordance with Section 2(c) above are cured by Seller within the applicable
10-day period, then Purchaser will have the right to either:
     (1) waive any remaining objections, which will become Permitted Exceptions,
and proceed to close the transaction covered hereby in accordance with the other
terms and provisions hereof, without reduction of the Purchase Price; or
     (2) terminate this Agreement, in which event Purchaser will be entitled to
a return of the Earnest Money (less the independent consideration) and both
parties will be released from any further obligations hereunder, except as
otherwise provided herein.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  If Purchaser fails to expressly elect either of the above options within five
(5) days following the end of Seller’s applicable 10-day cure period, Purchaser
will be deemed to have elected to purchase the Property subject to the
Encumbrances and New Encumbrances not removed or cured, which will become
Permitted Exceptions.

     3. Earnest Money.
     (a) The sum of Fifty Thousand Dollars ($50,000.00) in cash will be
deposited with the Title Company as Initial Earnest Money (herein so called,
which term will include all interest earned thereon) within three (3) business
day after the date Purchaser is notified by the Title Company that Seller has
executed this Agreement and delivered an executed original to the Title Company,
to be held by the Title Company in an insured interest-bearing account at a
financial institution reasonably acceptable to Purchaser.
     (b) Unless Purchaser has terminated this Agreement on or before the end of
the Review Period in accordance with the provisions of Section 4(c), within
three (3) business days after the expiration of the Review Period, Purchaser
will deposit with the Title Company the additional amount of One Hundred
Thousand Dollars ($100,000.00) by a certified check or wire transfer of
immediately available funds as Additional Earnest Money (herein so called, which
term will include all interest earned thereon). The Initial Earnest Money and
Additional Earnest Money are collectively referred to herein as the “Earnest
Money.”
     (c) All Earnest Money will be held by the Title Company in escrow and be
paid or applied in accordance with the terms of this Agreement. At Closing, the
Earnest Money will be disbursed by the Title Company to Seller as part of the
Purchase Price.
     (d) Failure of Purchaser to deposit the Initial Earnest Money or the
Additional Earnest Money by the date or dates specified herein will be a default
by the Purchaser under this Agreement and will entitle the Seller to terminate
this Agreement, and neither Seller nor Purchaser will have any further rights or
obligations under this Agreement except as provided herein.

     4. Review Period.
     (a) Purchaser will have a period of Forty Five (45) days commencing on the
Effective Date (the “Review Period”) in which to review, test, inspect and
investigate the Property to determine whether the Property is suitable for
Purchaser’s intended use.
     (b) During the Review Period, and at all reasonable times prior to the
earlier to occur of Closing or the termination of this Agreement, Purchaser, its
employees, agents and contractors will have the right to enter onto the Property
to conduct soil tests, environmental reviews and audits, market and feasibility
studies, and other tests, inspections and investigations that Purchaser deems
appropriate (individually and collectively, “Purchaser’s Investigations”) and
Seller agrees to cooperate with all reasonable requests of Purchaser for
assistance in connection therewith; provided, however, that Seller will have no
obligation to incur any cost or expense in connection therewith. All such
persons entering the Property on behalf of Purchaser must comply

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



with all of Seller’s safety procedures and requirements. Purchaser will give at
least two business days’ written notice to Seller prior to each such entry by or
on behalf of Purchaser onto the Property if such entry involves any invasive
tests or investigations of the Property such as core sampling or environmental
testing and one business day’s notice prior to all such other entries. Purchaser
agrees that it will repair any damage that it, its employees, independent
contractors or agents cause to the Property so as to restore the Property to the
condition that it was in prior to conducting any such tests. Purchaser hereby
indemnifies and holds Seller harmless from any and all liability for property
damage and personal injuries arising out of the activities of Purchaser or its
contractors, agents, or employees in the conduct of any such inspections,
investigations and tests and, at Seller’s request, must provide evidence of
liability insurance naming Seller as additional insured or other evidence
reasonably acceptable to Seller that Purchaser has sufficient insurance and/or
net worth in order to support such indemnification. The obligations of Purchaser
contained in this Section 4(b) will survive Closing or termination of this
Agreement.
     (c) If Purchaser, in its sole judgment, determines that it does not wish to
purchase the Property for any reason or no reason whatsoever, then Purchaser
will give Seller written notice of its election not to purchase the Property
prior to the expiration of the Review Period, which notice will expressly state
that Purchaser elects to terminate this Agreement pursuant to the provisions of
this Section 4. If this notice is given, then neither Seller nor Purchaser will
have any further obligations or rights under this Agreement except as provided
herein and Purchaser will be entitled to a refund of the Earnest Money (less
$100.00 which is independent consideration for Purchaser’s opportunity to review
the Property and which in all events will be payable to Seller). In the event
that Purchaser does not give Seller the notice required herein prior to the
expiration of the Review Period, then (i) this Agreement will continue in full
force and effect for all purposes; (ii) Purchaser’s right to terminate this
Agreement except as otherwise specifically provided herein will be deemed to
have expired; and (iii) the entirety of the Earnest Money will be fully at risk,
subject only to Seller Default (as defined below under Section 7(c) of this
Agreement).
     (d) In addition to the foregoing, Purchaser agrees that, in the event this
Agreement is terminated in accordance with the provisions of this Section 4, or
if the Closing does not occur for any reason other than a Seller Default,
Purchaser will provide Seller, without warranty or representation, with copies
of the results of any and all of Purchaser’s Investigations conducted or
prepared by or on behalf of Purchaser prior to termination. Notwithstanding the
preceding sentence, Purchaser shall have no obligation to provide Seller with
copies of its market analysis, marketing plans, sales forecasts, proforma
financial statements, or financing plans. The parties intend that Purchaser’s
obligation to share with Seller the results of any Purchaser’s Investigations,
and the monetary compensation described in Section 4(c) is sufficient
consideration for the opportunity to review the Property as described in this
Section 4. Purchaser makes no representation or warranty with regard to the
accuracy or completeness of such matters and Purchaser shall have no liability
for reliance thereon. The obligations of Purchaser under this Section 4(d)
hereof will survive the Closing or termination of this Agreement.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) Seller has previously provided Purchaser, without warranty or
representation, copies of the Diligence Documents (herein so called) described
on Exhibit B. Seller has provided such Diligence Documents as a convenience to
Purchaser and not as an inducement to Purchaser to proceed with the purchase of
the Property; and Seller, the authors and the companies issuing any Diligence
Document make no representation or warranty, shall have no liability for
reliance thereon, and will have no liability or responsibility to Purchaser
relating to the completeness, facts, opinions, errors, accuracy, omissions or
recommendations, if any, made in such Diligence Documents. Purchaser will be
responsible for verification or further study relating to any facts, opinions or
recommendations contained therein.

     5. Closing.
     (a) The closing (“Closing”) of the sale of the Property by Seller to
Purchaser will occur at 10 a.m., Houston time, at the offices of the Title
Company on the fifteenth (15th) calendar day after the expiration of the Review
Period or the first business day thereafter if such date falls on a Saturday,
Sunday or federal holiday (the “Closing Date”); provided that Purchaser will
have the right, subject to approval of Seller, upon ten (10) days advance
written notice to Seller, to accelerate the Closing to an earlier business day
selected by Purchaser.
     (b) At the Closing, the following (each of which are mutually concurrent
conditions) will occur:
     (1) Purchaser will deliver to Seller the following:
     (a) the Purchase Price as described in Section 1(c) hereof, adjusted as
provided for in Section 5(c) below, by wire transfer of immediately available
funds;
     (b) a fully executed counterpart of the Lease (as defined below); and
     (c) such other documents, certificates, instruments or agreements as are
reasonably required by the Seller, Purchaser or the Title Company or are
customary for the closing of real estate transactions in Harris County, Texas.
     (2) Seller, at its sole cost and expense, will deliver or cause to be
delivered to Purchaser the following:
     (a) a Special Warranty Deed (“Deed”), fully executed and acknowledged by
Seller, in recordable form and legally sufficient to convey the Land and
Improvements to Purchaser, subject only to the Permitted Exceptions;
     (b) A blanket conveyance, bill of sale and general assignment, without
warranty or representation and fully executed and acknowledged

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



by Seller, in form reasonably acceptable to Seller and Purchaser and legally
sufficient to assign, convey or transfer any and all (if any) of Seller’s right,
title and interest in and to the Existing Rights to Purchaser;
     (c) a fully executed counterpart of the Lease;
     (d) a certificate in a form acceptable the Title Company stating that
Seller is a United States taxpayer and is not a foreign estate or trust or any
other foreign entity or person in accordance with applicable law and the
regulations of the Internal Revenue Code of 1986, as amended;
     (e) evidence reasonably satisfactory to the Title Company that Seller and
the persons acting on behalf of Seller are fully authorized and have the
capacity to consummate the transaction contemplated by this Agreement, which
evidence will include (but not necessarily be limited to) copies of the
resolutions of the board of directors of Seller authorizing the performance by
Seller of this Agreement and the execution and delivery of the documents
required hereby, certified as true, correct and complete by the secretary of
Seller, together with an incumbency certificate for each person executing
documents on behalf of Seller with original specimen signatures for such
persons;
     (f) an Owner Policy of Title Insurance (the “Owner Policy”) in the amount
of the Purchase Price issued by the Title Company insuring that Purchaser is the
owner of the Property subject only to any Permitted Exceptions and the standard
printed exceptions included in a Texas standard form Owner Policy of Title
Insurance. Purchaser will be responsible for the increase in premium
attributable to the deletion or modification of the “area and boundaries”
exception in the Owner Policy, if Purchaser elects to have the Owner Policy
issued without such exception, and for the cost of any endorsements to the Owner
Policy;
     (g) any bills paid affidavit reasonably requested by the Title Company;
     (h) a written statement by Seller that all of the representations made by
Seller in Section 9 remain true, correct and complete in all material respects;
and
     (i) such other documents, certificates, instruments or agreements as are
reasonably required by the Seller, Purchaser or the Title Company or are
customary for the closing of real estate transactions in Harris County, Texas.
     (c) All ad valorem taxes and payments due in lieu thereof will be prorated
as of the Closing Date, Seller being charged and credited for all of the same up
to such date and Purchaser being charged and credited for all of the same on and
after such date. If the actual amounts to be prorated are not known as of the
Closing Date, the prorations

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



will be made on the basis of charges and taxes assessed for the prior calendar
year, and thereafter, when actual figures for the year of Closing are received,
a cash settlement will be made between Seller and Purchaser.
     (d) Each party hereto will execute all such further instruments and
documents reasonably necessary to consummate this transaction and all such
documents as are reasonably required by the Title Company with regard to this
transaction.
     (e) Seller agrees to pay the legal fees of the attorneys representing
Seller in the transaction covered by this Agreement, and Purchaser agrees to pay
the legal fees of the attorneys representing Purchaser in the transaction
covered by this Agreement. Any escrow fees charged by the Title Company will be
divided equally between Seller and Purchaser, and any costs or fees not
specifically covered by this Agreement will be borne in the same manner as is
customary in Harris County, Texas, in connection with the sale of real estate of
the type covered by this Agreement. In the event either party hereto institutes
legal action against the other party under or with respect to this Agreement
(including suit for the recovery of the Earnest Money), the party who prevails
in such action will be entitled to recover from the other party all court costs
and reasonable attorneys’ fees incurred in connection therewith.
     (f) Upon completion of Closing, Seller will deliver to Purchaser possession
of the Property, free and clear of all tenancies of every kind and parties in
possession, except as to rights under the Permitted Exceptions.
     (g) Conditions Precedent to Purchaser’s Performance. The obligation of
Purchaser to close the transaction described in this Agreement shall be subject
to the following conditions precedent:
     (1) All of Seller’s representations and warranties set forth in this
Agreement shall be true and correct as of the Effective Date and on the Closing
Date;
     (2) There shall be no change in the matters reflected on the Title
Commitment, revised Title Commitment, amendment to the Title Commitment, Survey
or amendment to the Survey from those matters appearing therein on the date
thereof which has not been approved, or deemed approved by Purchaser, and no
Encumbrance shall affect the Property except the Permitted Exceptions;
     (3) Seller shall have duly performed or complied with, in all material
respects, all covenants, acts and agreements to be performed or complied with by
Seller on or prior to the Closing Date; and
     (4) The environmental condition of the Property shall be substantially
similar to that existing as of the date of expiration of the Review Period.
          In the event that any of the conditions described in subsections
(1) through (4) above are not satisfied or waived in writing by Purchaser on or
prior to Closing, Purchaser may terminate this Agreement by delivery of a
written termination notice to

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Seller on or prior to the Closing Date specifying the condition which has not
been satisfied, in which event the Earnest Money shall be immediately returned
to Purchaser free of claims by Seller, and Purchaser and Seller shall have no
further rights or obligations under this Agreement other than such rights or
obligations which expressly survive termination.

     6. Commissions. Seller acknowledges that it has agreed to pay a brokerage
commission to Michael Hill Properties (“Broker”) pursuant to a separate written
brokerage agreement with Broker. If Purchaser is using its own agent or broker,
Purchaser will be solely responsible for paying any commission due to such agent
or broker unless Broker has expressly agreed in writing to share its commission
with such agent or broker. The commission due from Seller will be payable only
in the event of the actual consummation of the purchase and sale of the Property
as provided herein. Seller hereby agrees to defend, indemnify, and hold harmless
Purchaser, and Purchaser hereby agrees to defend, indemnify, and hold harmless
Seller, from and against any claim by third parties for any brokerage,
commission, finders or other fees relative to this Agreement or the sale of the
Property, and any court costs, attorneys’ fees or other costs or expenses
arising therefrom, and alleged to be due by authorization of the indemnifying
party. The provisions of this Section 6 will survive the Closing.

     7. Remedies.
     (a) Purchaser will be in default of its obligations hereunder if
(i) Purchaser refuses to consummate the purchase of the Property pursuant to
this Agreement for any reason, other than (y) Purchaser’s termination of this
Agreement pursuant to a right expressly granted herein to Purchaser to do so, or
(z) by reason of a Seller Default, or (ii) Purchaser fails to make a deposit of
the Initial Earnest Money or the Additional Earnest Money within the respective
time periods set forth herein (“Purchaser Default”). Upon the occurrence of a
Purchaser Default, Seller will have as its sole and exclusive remedy the right
to terminate this Agreement, by giving Purchaser written notice thereof,
whereupon Seller will be entitled to receive the Earnest Money then on deposit
(or, in the event of the failure of the Purchaser to make a required deposit of
the Initial Earnest Money or the Additional Earnest Money, the Initial Earnest
Money and Additional Earnest Money that should then be on deposit pursuant to
the terms of this Agreement) as liquidated damages (and not as a penalty) for
the breach of this Agreement by Purchaser (in which event both parties will be
released from any further obligations hereunder, except as otherwise expressly
provided herein). In this regard, it is stipulated that the actual amount of any
such damages would be difficult if not impossible to determine because of the
uncertainties of the real estate market and fluctuating property values and
differences of opinion with reference to such matters and that such Earnest
Money is a reasonable estimate by the parties hereto of the damages which Seller
will incur in the event of a default hereunder by Purchaser should Seller elect
to terminate this Agreement as provided above. Nothing in this paragraph is
intended to limit Seller’s rights to indemnification under the express terms of
this Agreement.
     (b) If Purchaser terminates this Agreement pursuant to a right granted to
Purchaser hereunder to do so, then neither party hereto will have any further
rights, duties, or obligations hereunder, except as otherwise provided herein,
and the Earnest

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Money (less the independent consideration) will be returned to Purchaser, free
of any claims by Seller with respect thereto, unless this Agreement provides
that the Earnest Money is to be delivered to Seller.
     (c) If Seller fails or is unable to perform any of its obligations or
agreements hereunder either prior to or at Closing, or if any of Seller’s
representations or warranties made hereunder are false or misleading in any
material respect, Purchaser will be entitled to declare a default by Seller
under this Agreement but only after giving Seller written notice specifying the
nature of the alleged default, whereupon Seller will have ten (10) days from
receipt of such notice to cure such default. If Seller fails to cure such
default within the 10-day period, then a “Seller Default” under this Agreement
will be deemed to have occurred. Upon the occurrence of a Seller Default,
Purchaser, as its sole and exclusive remedy, may either (i) terminate this
Agreement, in which event the Earnest Money (less the independent consideration)
will be returned to Purchaser and both parties will be released from any further
obligations hereunder except as otherwise expressly provided herein, or
(ii) enforce specific performance hereof. In order to enforce specific
performance hereof, Purchaser, as conditions precedent to the pursuit of any
such action for specific performance, (x) must file suit not later than sixty
(60) days following the scheduled Closing Date, (y) must leave the Earnest Money
then on deposit with the Title Company for the duration of the action, and
(z) must tender to the registry of the court under whose jurisdiction such suit
has been filed the sum of $1,000,000.00 to secure Purchaser’s obligations under
any such action for specific performance. If any one of such conditions
precedent is not met or satisfied as provided herein, then Purchaser will be
deemed to have waived its right to enforce specific performance.
     (d) In the event either party hereto becomes entitled to receive the
Earnest Money as provided in this Agreement, Seller and Purchaser covenant and
agree to promptly execute and deliver, upon request, such releases, instructions
or other documents as may be required by the Title Company to allow payment of
the Earnest Money to the party entitled thereto.

     8. Taking Prior to Closing.
     (a) If, prior to Closing, any proceeding should be commenced for the taking
in condemnation or under the power of eminent domain or any threat thereof is
made by a condemning authority, or offer made in lieu of condemnation or eminent
domain of any portion of the Property is made (a “Condemnation Proceeding”),
Seller will promptly give Purchaser written notice of and full information
concerning such Condemnation Proceeding to Purchaser and will thereafter keep
Purchaser fully informed concerning such matters. For a period of ten (10) days
following written notice from Seller to Purchaser of such Condemnation
Proceeding, Purchaser will have the option to terminate this Agreement or to
proceed with the Closing by delivering notice of such election in writing to
Seller. If Purchaser elects to terminate this Agreement, all rights, duties,
obligations and liabilities created hereunder will cease (except as otherwise
provided herein) and the Earnest Money (other than the independent
consideration) will be promptly refunded to Purchaser. If Purchaser fails to
make either election within such 10-day period, Purchaser will be deemed to have
elected to proceed to Closing.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) If the Property is purchased by Purchaser while a Condemnation
Proceeding is pending and Purchaser has not elected to terminate this Agreement
pursuant hereto, then Purchaser will be substituted for Seller as a defendant in
such Condemnation Proceeding. In the event a Condemnation Proceeding is
concluded while Seller is still the owner of the Property and Seller receives
the condemnation award or payment in lieu thereof, then the Purchase Price will
be reduced by the amount of such condemnation award or payment in lieu thereof,
and the description of the Property will be appropriately modified to reflect
the taking in condemnation. If Seller has not received the condemnation award or
payment in lieu thereof at the time of Closing, then the Purchase Price will
remain unchanged, and Seller will assign to Purchaser all of the right, title
and interest of Seller in and to such condemnation award or payment in lieu
thereof. Unless Purchaser terminates this Agreement, Seller will not settle or
compromise any award nor make a conveyance in lieu of condemnation without
Purchaser’s prior written consent.
     (c) Seller agrees that Purchaser will have the right, at its expense, to
participate and assist Seller in any Condemnation Proceeding.

     9. Representations, Warranties and Covenants of Seller.
     (a) In order to induce Purchaser to enter into this Agreement, Seller
represents and warrants that the following shall be true and correct as of the
Effective Date and on the Closing Date:
     (1) Seller is a corporation, duly organized, validly existing under the
laws of the State of Pennsylvania. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and has taken, or will take prior to Closing, all
necessary action to authorize the execution, delivery and performance of this
Agreement and such other agreements, instruments and documents. The individuals
executing this Agreement and all other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto on behalf of
Seller are and shall be duly authorized to sign the same on Seller’s behalf and
to bind Seller thereto;
     (2) This Agreement has been, and each and all of the other agreements,
instruments and documents herein required to be made by Seller pursuant hereto
have been, or on the Closing Date will have been, executed by or on behalf of
Seller, and when so executed, are and shall be legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally
and, as to enforceability, the general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law;

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (3) Seller has not made a general assignment for the benefit of creditors,
filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by its creditors, suffered the appointment of a receiver to
take possession of substantially all of its assets, suffered the attachment or
other judicial seizure of substantially all of its assets, admitted its
inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally;
     (4) Seller is a “United States Person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and shall
execute and deliver an “Entity Transferor” certification at Closing; and
     (5) To Seller’s knowledge, and except as otherwise disclosed in the
Diligence Documents, Seller has received no written notice during the past three
(3) years from any governmental authority (a) pertaining to any litigation or
proceeding, special assessments or any condemnation action which is pending or
threatened against or relating to any of the Property, or (b) notifying Seller
that (i) the Property is not in compliance with all applicable laws, ordinances,
regulations, statutes, rules, and restrictions relating to the Property, or
(ii) all or some portion of the Land and the Improvements is in material
violation of any environmental laws.
     References in this Agreement to the “knowledge” of Seller shall refer only
to the current actual knowledge (as opposed to constructive, deemed or imputed
knowledge) of Steve Hart and David Voltz, and shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other trustee, officer, agent, manager, representative or
employee of Seller, or any affiliate thereof, or to impose upon Steve Hart or
David Voltz any duty to investigate the matter to which such actual knowledge,
or the absence thereof, pertains; provided that Seller also represents and
warrants that Steve Hart and David Voltz have actual personal knowledge of the
ownership of the Property, and Steve Hart is actively involved in and has
personal knowledge of the operation of the Property.
     (b) Except as expressly set forth in this Section 9, Seller has not made,
does not make and specifically disclaims any representations, warranties,
promises, covenants, agreements or guarantees of any kind or character
whatsoever, whether express or implied, statutorily or otherwise, oral or
written, past, present or future, of, as to, concerning or with respect to:
(i) the nature, quality or condition of the Property, including, without
limitation, the water, soil and geology; (ii) the suitability of the Property
for any and all activities and uses which Purchaser may conduct thereon;
(iii) the compliance of or by the Property or its operation with any laws,
rules, ordinances or regulations of any applicable governmental authority or
body; (iv) the habitability, merchantability or fitness for a particular purpose
of the Property; (v) the presence of any endangered or threatened species on the
Property, as well as the suitability of the Property as a habitat for any of
those species; or (vi) any other matter with respect to the Property. Without
limiting the foregoing, Seller does not make and has not made any representation
or warranty regarding the presence or absence of any hazardous or toxic

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     waste, material or substance on, under or about the Property or the
compliance or non-compliance of the Property with any and all federal, state or
local environmental laws, ordinances, regulations, orders, decrees or rules
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous or toxic waste, material or substance.
     (c) In the event that any representation or warranty of Seller becomes no
longer true and correct due to a change that (i) occurs between the Effective
Date and Closing, and (ii) is either expressly permitted under the terms of this
Agreement or is involuntary or beyond the reasonable control of Seller to
prevent, Seller shall notify Purchaser of such change in writing and the state
of facts giving rise to the change, and Purchaser shall have the right to either
(x) terminate this Agreement by providing written notice to Seller within ten
(10) days after Purchaser is notified of such change, in which event the Earnest
Money (less the independent consideration) will be returned to Purchaser and
both parties will be released from any further obligations hereunder except as
otherwise expressly provided herein, or (y) elect to proceed to Closing despite
such change, in which event Seller’s representations and warranties shall be
deemed modified in accordance with such written notice as of the date thereof
(Purchaser’s failure to notify Seller of its election to terminate this
Agreement within such ten (10) day period being deemed to be an election to
proceed under (y) above). In no event shall Seller be liable to Purchaser for,
or be deemed to be in default hereunder by reason of, any breach of
representation or warranty which results from a change described above in this
paragraph.
     (d) The occurrence of the Closing will constitute an acknowledgment by
Purchaser that the Property was accepted without representation or warranty,
statutory, express or implied (except for the special warranties of title set
forth in the Deed, and the limited representation and warranty contained in this
Section 9 of this Agreement), and otherwise in an “AS IS, WHERE IS, AND WITH ALL
FAULTS” condition and Purchaser is electing to purchase the Property based
solely on Purchaser’s own evaluation and inspection thereof. The acknowledgment
of Purchaser in this Section 9 will survive the Closing and will not be merged
therein, and will be contained in the Deed.
     (e) Seller hereby covenants and agrees as follows:
     (1) From and after the Effective Date, Seller shall not make any change to
the condition of title to either or both of the Land and the Improvements
without Purchaser’s advance written consent, which consent may not be
unreasonably withheld. From and after the Effective Date, Seller shall not sell,
or assign or create any right, title or interest in, any or all of the Land, the
Improvements and any part of either of them, or create any lien, encumbrance or
charge thereon, in each case which will not be released on or prior to Closing
without the prior written consent of Purchaser, which consent may not be
unreasonably withheld;
     (2) From and after the Effective Date and until Closing Seller shall
maintain the Land and the Improvements in substantially its current condition

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (normal wear and tear and damage by casualty excepted); shall maintain
insurance in such amounts and with such coverages as Seller typically maintains
on its similarly situated property; and shall operate and maintain the Land and
the Improvements in the ordinary course of Seller’s business. From and after the
Effective Date and until Closing, Seller shall not enter into any new contract
or agreement with respect to the ownership and operation of the Land and the
Improvements which would be binding on Purchaser or the Property after Closing,
without Purchaser’s prior written approval (which approval may be withheld in
Purchaser’s sole discretion );
     (3) From and after the Effective Date and until Closing, Seller shall not
execute and enter into any lease, license or occupancy agreement for all or some
portion of the Land and the Improvements which would be binding on Purchaser
after Closing; and
     (4) Seller agrees to notify Purchaser in writing within 10 days of Seller’s
receipt of any written notices Seller receives from and after the Effective Date
concerning the Property that Seller receives from any appraisal districts,
taxing authorities or any governmental agency having jurisdiction over the
Property relating to any litigation, arbitration or administrative hearing
concerning the Property.

     10. Representations and Warranties of Purchaser. In order to induce Seller
to enter into this Agreement, Purchaser represents and warrants that the
following shall be true and correct as of the Effective Date and on the Closing
Date:
     (a) Purchaser is a corporation, duly organized, validly existing under the
laws of the State of Texas. Purchaser has full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Purchaser pursuant hereto, and has taken, or will take prior to Closing, all
necessary action to authorize the execution, delivery and performance of this
Agreement and such other agreements, instruments and documents. The individuals
executing this Agreement and all other agreements, instruments and documents
herein required to be made or delivered by Purchaser pursuant hereto on behalf
of Purchaser are and shall be duly authorized to sign the same on Purchaser’s
behalf and to bind Purchaser thereto;
     (b) This Agreement has been, and each and all of the other agreements,
instruments and documents herein required to be made by Purchaser pursuant
hereto have been, or on the Closing Date will have been, executed by or on
behalf of Purchaser, and when so executed, are and shall be legal, valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law;

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) Purchaser has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or suffered the filing of
an involuntary petition by its creditors, suffered the appointment of a receiver
to take possession of substantially all of its assets, suffered the attachment
or other judicial seizure of substantially all of its assets, admitted its
inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally;
     (d) Purchaser will retain consultants knowledgeable in the acquisition and
ownership of property similar to the Property and will rely upon such
consultants and its own inspections, tests, evaluations and investigations and
not upon Seller or the Diligence Documents in determining whether to acquire the
Property; and
     (e) Based on Purchaser’s review of the Diligence Documents listed on
Exhibit B of this Agreement, Purchaser has no knowledge of the existence of any
liens against the Property.

     11. Mutual Indemnity. It is the intention of the parties that all aspects
of risk of loss and responsibility for the condition of the Property will be
borne fully by the Purchaser and that Purchaser will be assuming all liability
relating to the Property from and after the Closing. Notwithstanding the
foregoing, the parties agree as follows:
     (a) Seller hereby indemnifies and holds Purchaser harmless from and
against, and will reimburse Purchaser with respect to, any and all loss, damage,
liability, cost or expense, including reasonable attorneys’ fees, suffered or
incurred by Purchaser by reason of or with respect to a Seller’s Default based
upon the breach of the representation or warranty of Seller set forth in
Section 9 hereof.
     (b) Purchaser hereby indemnifies and holds Seller harmless from and
against, and will reimburse Seller with respect to, any and all loss, damage,
liability, cost or expense, including reasonable attorneys’ fees, suffered or
incurred by Seller by reason of or with respect to the breach of the
representations or warranties of Purchaser set forth in Section 10 hereof.
The provisions of this Section 11 will survive the Closing.

     12. Notices. Any notice provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering the same in
person to the office of such party; by prepaid telegram or telex; by delivery by
Federal Express, UPS or other reputable overnight courier; or by facsimile with
electronic confirmation of receipt. Notice given in accordance herewith will be
effective upon receipt at the address of the addressee. For purposes of notice,
the addresses of the parties are as follows:

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
 
  If to Seller, to:   L.B. Foster Company
415 Holiday Drive
P. O. Box 2806
Pittsburgh, PA 15230
Attention: David L. Voltz
Telephone No.: (412) 928-3431
Fax No.: (412) 928-7891
 
       
 
  with a copy to:   L.B. Foster Company
415 Holiday Drive
P. O. Box 2806
Pittsburgh, PA 15230
Attention: Steven L. Hart
Telephone No.: (412) 401-3402
Fax No.: (412) 928-7891
 
       
 
  and to:   Andrews Kurth LLP
111 Congress Avenue, Suite 1700
Austin, Texas 78701
Attention: William Dillard
Telephone: (512) 320-9314
Fax No.: (512) 542-5237
 
       
 
  If to Purchaser, to:   Capital Commercial Investments, Inc.
300 West 6th Street, Suite 1750
Austin, Texas 78701
Attention: Paul D. Agarwal
Telephone: (512) 472-6990
Fax No.: (512) 472-7056
 
       
 
  with a copy to:   Capital Commercial Investments, Inc.
1900 W. Loop South, Suite 770
Houston, Texas 77027
Attention: Tyndall Yaap
Telephone: (713) 335-6505
Fax No.: (713) 335-6506
 
       
 
  and to:   Sneed, Vine & Perry, P.C.
901 Congress
Austin, Texas 78701
Attn: William D. Brown
Telephone: (512) 476-6955
Fax: (512) 476-1825

Either party may designate from time to time, upon ten (10) days’ advance
written notice to the other, a different address with respect to notices to be
furnished such party.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     13. Assigns. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective heirs, legal representatives,
successors, and assigns. Purchaser may assign all of its rights, title,
liability, interest and obligation pursuant to this Agreement to an entity
created after the Effective Date of this Agreement in which CCI-PDA No. 3, L.P.,
a Texas limited partnership (“CCI-PDA”) owns at least a five percent (5%) direct
interest and for which CCI-PDA has the right to direct the day to day
operations, provided Purchaser provides Seller, at least five (5) days before
Closing, with a copy of a written assignment agreement between Purchaser and
such new entity pursuant to which such new entity shall assume all of
Purchaser’s obligations arising from and after such assignment. Notwithstanding
the foregoing, Purchaser’s interest in this Agreement will not be assigned to
any person or entity other than as expressly permitted above without the express
written consent of Seller, and any such assignment made or attempted to be made
without Seller’s written consent will be a Purchaser Default. If Purchaser’s
interest in this Agreement is assigned, with or without Seller’s written
consent, Purchaser will nonetheless remain liable for payment of all sums and
performance of all obligations of the Purchaser hereunder. Seller reserves the
right to convey the Property and to assign its interest in this Agreement to any
person or entity controlled by or under common control with Seller, subject to
the rights of the Purchaser under this Agreement. The provisions of this
Section 13 will survive the Closing.

     14. Tax-Free Exchange. Each party reserves the right to elect to treat this
transaction as part of an exchange described in Section 1031 of the Internal
Revenue Code of 1986, as amended. Should either Purchaser or Seller so elect,
the other agrees that it will reasonably cooperate in any such effort; provided,
however, that in no event will (a) the non-requesting party be obligated to
incur any additional expense in connection therewith and (b) the time periods
and other terms set forth in this Agreement be altered thereby.

     15. Entire Agreement. This Agreement is the entire agreement between Seller
and Purchaser concerning the sale of the Property and no modification hereof or
subsequent agreement relative to the subject matter hereof will be binding on
either party unless reduced to writing and signed by both parties; provided,
however, the joinder of any broker referred to in Section 6 hereof to any
amendment or modification will not be required.

     16. Time. Time is of the essence with respect to this Agreement and all
obligations of the parties hereunder.

     17. Back-up Offers. Seller reserves the right, prior to the Closing Date,
to solicit, consider, negotiate and accept one or more offers by third parties
to purchase the Property from Seller (and to enter into purchase contracts with
such third parties to that end); provided, however, that the rights of any such
third parties to purchase the Property will not be effective until after the
termination of this Agreement in accordance with its terms.

     18. Abstract or Title Policy. Purchaser acknowledges, at the time of
execution of this Agreement, that it has been advised by the brokers handling
this transaction and by this Section that Purchaser should have any abstract of
title covering the Property examined by an attorney of Purchaser’s own selection
or that Purchaser should be furnished with or obtain a policy of title
insurance.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     19. Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of Texas.

     20. Counterparts; Fax Notices. This Agreement may be executed in any number
of counterparts, each of which will constitute an original but all of which,
taken together, will constitute but one and the same instrument. Notices and
documents, including this Agreement, delivered by fax or other form of
electronic transmission will be sufficient for purposes of binding the sending
party.

     21. Special Conditions.
     (a) Lease. Seller and Purchaser agree that Seller will be entitled to lease
back from Purchaser a portion of the Land consisting of approximately 20 acres
to be located generally in the northwest portion of the Land (the “Leased
Premises”) pursuant to a Commercial Lease Agreement (the “Lease”). The form of
the Lease will be substantially in accordance with the terms of the Commercial
Lease Agreement attached hereto as Exhibit C. The Leased Premises are described
by metes and bounds on Exhibit A attached to the form of the Lease attached
hereto as Exhibit C; provided that if, prior to Closing, Purchaser and Seller
mutually agree on a description of the Leased Premises that differs from such
Exhibit A, then following the approval by Purchaser and Seller of an updated
Survey identifying the new location of the Leased Premises and a corresponding
metes and bounds description of the Leased Premises prepared by the surveyor,
such updated metes and bounds description shall control. The Lease will be
deemed to be a Permitted Exception, and Purchaser will not be entitled to object
thereto pursuant to the terms of Section 2 hereof.
     (b) Wastewater Capacity Reservation. Seller shall retain ownership of
approximately 504,440 gallons per day of unused reserved wastewater capacity as
evidenced by documents included among the Diligence Documents (the “Seller’s
Wastewater Capacity Reservation”). From and after closing, Purchaser shall be
obligated to purchase any and all of its future wastewater capacity needs from
Seller at a rate equal to seventy-five percent (75%) of the rate charged from
time to time by the wastewater authority providing wastewater service to the
Property unless and until Seller’s Wastewater Capacity Reservation is no longer
available. Nothing in this paragraph is intended to imply that Seller is or will
be obligated to retain any of Seller’s Wastewater Capacity Reservation for the
benefit of Purchaser and Seller shall be entitled to dispose of Seller’s
Wastewater Capacity Reservation to third parties or retain Seller’s Wastewater
Capacity Reservation in Seller’s sole discretion. The provisions of this
paragraph will survive the Closing.
     (c) Release and Settlement Agreement. Among the Diligence Documents are the
copies of the Release and Settlement Agreement, dated as of July 5, 1984, filed
for record under Harris County Clerk’s File No. J592773 (the “Settlement
Agreement”). Purchaser acknowledges that the Settlement Agreement is deemed to
be a Permitted Exception, and Purchaser will not be entitled to object thereto
pursuant to the terms of Section 2 hereof.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (d) Impact Fees. Purchaser will be responsible for any impact fees,
capacity fees, connection or tap fees and other charges related to the
development of the Property.
     (e) Platting. Purchaser acknowledges that the City of Houston may require a
development plat or a subdivision plat under applicable City of Houston
ordinances to develop the Property and that Purchaser will be responsible for
submitting and securing approval of any such plat and for any other governmental
permits required for the use or development of the Property by the Purchaser.
Seller agrees that it will reasonably cooperate with Purchaser in complying with
the provisions of this Section 21(e) provided that Seller will not be
responsible for incurring any costs in connection therewith.
     (f) Relocation of Seller’s Personal Property. The parties acknowledge that
by the time of the Closing, Seller may not have completed the relocation of
Seller’s Personal Property from portions of the Property to the Leased Premises.
In connection therewith, Seller shall have ninety (90) days to remove any
remaining Seller’s Personal Property from portions of the Property not included
within the Leased Premises. The provisions of this Section 21(f) will survive
the Closing.

     22. Expiration of Offer; Effective Date. The submission of this Agreement
for examination is not intended to be, nor will it constitute, an offer to sell
the Property, or a reservation of, or option or proposal of any kind for the
purchase of the Property. In no event will any draft of this Agreement create an
obligation or liability, it being understood that this Agreement will be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto to the Title Company. In the event said executed
counterparts of this Agreement are not delivered to the Title Company at or
before 5 p.m. on December 21, 2007, this Agreement will be void and have no
further force or effect. For purposes of this Agreement, the term “Effective
Date” means December 21, 2007. All references herein to a specific number of
days will refer to calendar days unless expressly stated otherwise, and if the
last day for performance falls on a Saturday, Sunday or state or federal
holiday, such period will be extended to the next business day thereafter. The
term “business day” will exclude Saturdays, Sundays, state and federal holidays
and the Friday after Thanksgiving.
[signature page follows]

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     EXECUTED to be effective as of the Effective Date.

              SELLER:
 
            L.B. Foster Company, a Pennsylvania corporation
 
       
 
       
 
  By:   /s/ Stan L. Hasselbusch
 
       
 
      Stan L. Hasselbusch
President and Chief Executive Officer
 
  Date:   December 21, 2007
 
       
 
       
 
       
 
            PURCHASER:
 
            Capital Commercial Investments, Inc., a Texas corporation
 
       
 
       
 
  By:    
 
       
 
      Paul D. Agarwal, President
 
  Date:   December 21, 2007
 
       

Attachments:
Exhibit A — Legal Description of the Land
Exhibit B — List of Diligence Documents
Exhibit C — Form of Lease

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A
Legal Description of the Land
Fieldnotes for 63.1938 acres of land being all of Restricted Reserve “A” of the
L.B. Foster Industrial Park, Section Two, a Subdivision of a called 63.2609 acre
tract in Houston, Harris County, Texas according to the map or plat thereof
recorded under Film Code No. 483106 of the Map Records of Harris County, being
out of the Thomas Hubanks Survey, Abstract No. 370, and being further out of and
a part of that certain 65.3930 acre tract of land described as Tract 2 in deed
to L.B. Foster Company recorded under County Clerk’s File No. H229843 of the
Real Property Records of Harris County, said 63.1938 acres of land being more
particularly described by metes and bounds as follows:
Beginning at a 1 inch steel pipe found in the East line of the said Thomas
Hubanks Survey marking the Northeast corner of the said L.B. Foster Subdivision,
the said 65.3930 acres and the herein described tract, said point also being in
the West line of the A.G. Holland Survey, Abstract No. 346 and the Northwest
corner of Unrestricted Reserve “D”, Block One of Burlington Industrial District,
Section Two, the map or plat of same being recorded in Volume 265 Page 69 of the
said map records, said point also being in the South line of Burlington North
Drive (unimproved), based on a 60.00 foot right-of-way;
Thence, South 01°52’23” East with the East line of the said Hubanks Survey and
the said L.B. Foster Industrial Park and the West line of the said A.G. Holland
Survey and said Reserve “D” of Burlington Industrial District, Section Two, at
885.00 feet passing the Southwest corner of said Reserve “D” and the Northwest
corner of Unrestricted Reserve “C” of Burlington Industrial District, Section 4,
the map or plat of same being recorded in Volume 281 Page 36 of the said map
records and continuing with the West line of said Reserve “C” in all, a total
distance of 1428.18 feet (called 1429.29 feet in Film Code No. 483106 Map
Records of Harris County) to a 5/8 inch steel rod set for the Southeast corner
of the said L.B. Foster Industrial Park and the herein described tract, said
point also being the Northeast corner of Lot 4 Block 19 of Cole Creek Manor,
Section Three, the map or plat of same being recorded in Volume 107 Page 60 of
the said map records;
Thence, with the South line of the said L.B. Foster Industrial Park and the
North line of said Block 19 of said Cole Creek Manor, North 79°44’43” West
249.52 feet to a 5/8 inch steel rod set at an inside ell corner;
Thence, South 34°19’58” West 280.00 feet with a Southeasterly line of the said
L.B. Foster Industrial Park and the Northwesterly line of said Block 19 to a 5/8
inch steel rod set at an angle point;
Thence, continuing with the Southeasterly line of the said L.B. Foster
Industrial Park and the Northwesterly line of said Block 19, South 13°55’58”
West 75.84 feet to a 5/8 inch steel rod set at an outside ell corner of the
herein described tract and an inside ell corner of said Block 19;
Thence, North 66°26’24” West with a Southerly line of the said L.B. Foster
Industrial Park and a Northerly line of said Block 19, at 119.73 feet passing
the Northwest corner of Lot 10, Block 19 of said Cole Creek Manor and the East
line of Black Gum Drive, based on a 60.00 foot right-of-way and continuing in
all, a total distance of 179.73 feet to a 5/8 inch steel rod set in the West
line of said Black Gum Drive at an inside ell corner, said point being in a
curve to the left having a radius of 560.00 feet and a central angle of
1°54’55”;

Exhibit A - Page 1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Thence, in a Southwesterly direction with a Southeasterly line of the said L.B.
Foster Industrial Park and with the Northwesterly line of said Black Gum Drive
and with the said curve to the left having a radius of 560.00 feet (chord
bearing South 22°36’36” West 18.72 feet), an arc distance of 18.72 feet to a 5/8
inch steel rod set at an outside ell corner, said point also being the Northeast
corner of Lot 1, Block 18 of said Cole Creek Manor;
Thence, with a Southerly line of the said L.B. Foster Industrial Park and the
Northerly line of said Block 18 of said Cole Creek Manor, the following bearings
and distances (a 5/8 inch steel rod being set at each angle point):
     North 68°21’18” West 77.41 feet,
     North 30°53’31” West 71.59 feet,
     North 56°15’24” West 133.80 feet,
     North 63°51’13” West 133.95 feet,
     North 71°03’27” West 133.82 feet,
     North 74°06’45” West 272.13 feet,
     North 60°50’26” West 119.68 feet and
     North 53°12’48” West 59.62 feet to a 5/8 inch steel rod set at an angle
point, said point being the Northwest corner of Lot 15, Block 18 of said Cole
Creek Manor, said point also being the Northeast corner of that certain 1.8389
acre tract of land conveyed to Yorkwood Civic Club, Inc. as described in deed
recorded under County Clerk’s File No. D166769 of the said real property
records;
Thence, North 78°12’44” West 230.79 feet with the North line of the said 1.8389
acre tract and the Southerly line of the said L.B. Foster Industrial Park to a
5/8 inch steel rod set at an angle point, said point also being the Northwest
corner of the said 1.8389 acre tract, said point also being the Northeast corner
of that certain 0.6961 acre tract of land conveyed to the Cypress Independent
School District as described in deed recorded under County Clerk’s File
No. D181534 of the said real property records;
Thence, North 48°25’18” West 30.00 feet with the Southerly line of the said L.B.
Foster Industrial Park and with the Northerly line of the said 0.6961 acre tract
to a 5/8 inch steel rod set at a point of curve to the left having a radius of
841.45 feet and a central angle of 40°21’29”;
Thence, continuing with the Southerly line of the said L.B. Foster Industrial
Park, and with the Northerly line of the said 0.6961 acre tract, and with the
said curve to the left having a radius of 841.45 feet (chord bearing North
68°36’02” West, 580.52 feet), an arc distance of 592.70 feet to the Southwest
corner of said L.B. Foster Industrial Park and the herein described tract, from
which a found 5/8 inch steel rod bears North 0.50 feet, said point also being
the Southeast corner of that certain 7.2950 acre tract of land conveyed to
Pincus Grenader as described in deed recorded under County Clerk’s File
No. E000976 of the said Real Property Records;

Exhibit A - Page 2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Thence, North 02°04’21” West with the West line of said L.B. Foster Industrial
Park and the East line of the said 7.2950 acre tract and generally along a chain
link fence line, at 398.96 feet passing the Southeast corner of that certain
3.6501 acre tract of land conveyed to Aldine — Langfield Associates, LLC as
described in deed recorded under County Clerk’s File No. R745216 of the said
Real Property Records and continuing with the East line of the said 3.6501 acre
tract in all a total distance of 796.46 feet to a 5/8 inch steel rod with cap
set in the South line of said Burlington North Drive for the Northwest corner of
said L.B. Foster Industrial Park and the herein described tract, said point also
being the Northwest corner of the said 3.6501 acre tract;
Thence, North 88°08’04” East 1689.70 feet with the South line of said Burlington
North Drive and the North line of said L.B. Foster Industrial Park to a 5/8 inch
steel rod set at a point of curve to the left having a radius of 1030.00 feet
and a central angle of 10°00’00”;
Thence, continuing with the South line of said Burlington North Drive and with
the North line of said L.B. Foster Industrial Park and with the said curve to
the left having a radius of 1030.00 feet (chord bearing North 83°08’04” East
179.54 feet), an arc distance of 179.77 feet to a 5/8 inch steel rod set at a
point of tangency;
Thence, continuing with the South line of said Burlington North Drive and with
the North line of said L.B. Foster Industrial Park, North 78°08’04” East 112.96
feet to a 5/8 inch steel rod set at a point of curve to the right having a
radius of 970.00 feet and a central angle of 10°00’00”;
Thence, continuing with the South line of said Burlington North Drive, and with
the North line of said L.B. Foster Industrial Park, and with the said curve to
the right having a radius of 970.00 feet (chord bearing North 83°08’04” East
169.08 feet), an arc distance of 169.30 feet to a 5/8 inch steel rod set at a
point of tangency;
Thence, continuing with the South line of said Burlington North Drive and with
the North line of said L.B. Foster Industrial Park, North 88°08’04” East 100.01
feet to the PLACE OF BEGINNING and containing 63.1938 acres or 2,752,722 square
feet of land, more or less.
This description is based on the land title survey and plat (Job Number 15143)
made under the direction of John G. Thomas, Registered Professional Land
Surveyor on May 9, 2007.

Exhibit A - Page 3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B
List of Diligence Documents

          1.   Land Title Survey of 63.1938 Acres of Land prepared by Thomas
Land Surveying, dated May 9, 2007 and marked L.B. Foster Company May 16, 2007.
 
        2.   Field Notes for 63.1938 Acres prepared by Thomas Land Surveying,
dated May 11, 2007.
 
        3.   Field Notes for 5.2103 Acres prepared by Thomas Land Surveying,
dated May 14, 2007.
 
        4.   Commitment for Title Insurance, GF No: 1033001941, dated May 16,
2007, prepared by the Title Company and copies of title encumbrance documents
identified therein.
 
        5.   Tax Statements including Harris County Texas, 2006 Property Tax
Statement, Account 122-050-001-0001, dated November 21, 2006; and
Cypress-Fairbanks ISD, 2006 Tax Statement, Account 122-050-001-0001, dated as of
November 1, 2006.
 
        6.   Release and Settlement Agreement, dated as of July 5, 1984, filed
for record under Harris County Clerk’s File No. J592773 (the “Southern Boundary
Settlement Agreement”).
 
        7.   Phase I Environmental Site Assessment prepared by T-2
Environmental, dated October 6, 2006.
 
        8.   Report of Phase Two Testing prepared by Phase One Technologies,
L.L.C., dated September 28, 2006.
 
        9.   Laboratory Analysis Report prepared by A & B Environmental
Services, Inc., dated September 18, 2006.
 
        10.   Laboratory Analysis Report prepared by A & B Environmental
Services, Inc., dated September 25, 2006.
 
        11.   Phase I Environmental Site Assessment prepared by T-2
Environmental, dated March 15, 2007.
 
        12.   Letter regarding removal of asbestos materials prepared by T-2
Environmental, dated September 15, 2004.
 
        13.   Letter from Texas Department of State Health Services dated
November 16, 2004.
 
        14.   Asbestos Survey prepared by ENSR Corporation, dated March 10,
1998.
 
        15.   Asbestos Survey prepared by ENSR Corporation, dated May 20, 1998.
 
        16.   Close Out Submittal prepared by Hazard Assessment Leaders, Inc.,
dated May 11, 1998.
 
        17.   Close Out Submittal prepared by Hazard Assessment Leaders, Inc.,
dated September 2, 2004.

Exhibit B - Page 1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
 
        18.   Documents relating to the Wastewater Capacity Reservation:
 
  (a)   City of Houston, Department of Public Works and Engineering, Fax dated
May 11, 2000.
 
  (b)   City of Houston, Wastewater Capacity Name Transfer Receipt, No. N 3305,
dated April 27, 2000.
 
  (c)   City of Houston, Wastewater Capacity Name Transfer Receipt, No. N 2565,
dated May 15, 1998.
 
  (d)   L.B. Foster Company letter addressed to Ms. Barbara Grizzle, City of
Houston, dated May 12 1998.
 
  (e)   City of Houston, Wastewater Division, Public Works Department, Capital
Recovery Charges Receipt, Receipt No. 3077, dated August 7, 1984.
 
  (f)   Letter from Walter Williams, P.E., Acting General Manager, Wastewater
Division, dated July 10, 1984, addressed to Mr. Ernest Beachley.
 
        19.   Proposed Improvements for L.B. Foster Company Plant Site at West
Little York Road and Langfield Road, Houston, Harris County, Texas, Sheet 2, 3,
4, 5 and 6 of 6, prepared by H. Platt Thompson Engineering Company, Inc. revised
September 29, 1969.
 
        20.   Certificates of Occupancy for 6500 Langfield Road including;
 
  (a)   BLD 1, Project 98016469, dated August 24, 1998,
 
  (b)   BLD 3, Project 98016480, dated August 14, 1998,
 
  (c)   BLD 5, Project 98016488, dated August 18, 1998,
 
  (d)   BLD 7, Project 98016499, dated August 18, 1998,
 
  (e)   BLD20, Project 98016482, dated August 21, 1998,
 
  (f)   BLD21, Project 98016485, dated August 21, 1998,
 
  (g)   BLD22, Project 98016489, dated August 28, 1998,
 
  (h)   BLD23, Project 98016491, dated August 21, 1998,
 
  (i)   BLD24, Project 98016466, dated August 21, 1998,
 
  (j)   BLD25, Project 98016498, dated August 27, 1998,
 
  (k)   BLD26, Project 98016537, dated August 21, 1998,
 
  (l)   BLD29, Project 98016510, dated September 4, 1998, and
 
  (m)   BLD30, Project 6004615, dated March 20, 2006.
 
        21.   Phase One Environmental Assessment Report — AAI Compliant prepared
by Phase One Technologies, L.L.C., dated May 24, 2007.
 
        22.   Original Petition under Cause No. 2007-36613 styled L.B. Foster
Company, Plaintiff, v. Pedro Ocampo, Sr., et al., in the District Court of
Harris County, Texas, 270th Judicial District.

Exhibit B - Page 2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit C
Form of Lease

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



COMMERCIAL LEASE AGREEMENT
(Unimproved Property)
     This Lease Agreement (this “Lease”), dated this day of , 2008, by and
between CAPITAL COMMERCIAL INVESTMENTS, INC., a Texas corporation, whose mailing
address is 300 West 6th Street, Suite 1750, Austin, Texas 78701 (hereinafter
referred to as “Lessor”), and L. B. FOSTER COMPANY, a Pennsylvania corporation,
whose mailing address is 415 Holiday Drive, Pittsburgh, Pennsylvania 15220
(hereinafter referred to as “Lessee”).
     Background. Lessor has contemporaneously with execution of this Lease
purchased 63.1931-acre tract (the “Property”) from Lessee pursuant to a Purchase
and Sale Agreement, dated as of December 21, 2007 (the “Purchase Agreement”).
Under the terms of the Purchase Agreement, the parties agreed that the Lessee
would leaseback from Lessor a portion of the Property consisting of the Premises
(as hereafter defined) for a period of ten (10) years on the terms and
conditions set forth herein.
     Agreement. In consideration of the foregoing and the mutual covenants and
agreements set forth in this Lease, the parties hereto, intending to be legally
bound, agree as follows:
ARTICLE I
Premises
     Subject to all of the terms, conditions, agreements and covenants
hereinafter set forth, Lessor hereby lets, demises and leases to the Lessee that
certain tract or parcel of real estate comprised of approximately twenty
(20) acres of land, together with all improvements thereon, in Harris County,
Texas and described in Exhibit A hereto (hereinafter referred to as the
“Premises”). The Premises will include the non-exclusive right of Lessee and its
employees, agents, invitees, guests and independent contractors to use existing
and future access roads within the Property reasonably necessary for access from
the Premises to Langfield Road.
ARTICLE II
Term and Rental
     2.1 This Lease shall continue in full force and effect for a term
commencing as of the Closing under the Purchase Agreement (hereinafter referred
to as “Commencement Date”), and terminating on                     , 2018.
     2.2 Lessee will have the continuing right during the term hereof to
terminate this Lease as to a portion, but not all, of the Premises by giving
Lessor at least one hundred eighty (180) days’ prior written notice and by
substantially vacating the portion of the Premises so terminated on or before
the designated termination date. Notwithstanding the foregoing, Lessee may only
terminate this Lease as to a portion of the Premises if such portion consists of
a minimum of four (4) contiguous acres. Any partial termination under this
Section 2.2 must be effectuated by relocating either the eastern or the western
boundary line of the Premises toward the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



center of the Premises while maintaining the bearing of the original east or
west boundary line, as applicable. Effective upon any partial termination date,
the monthly per-acre Base Rent payable by Lessee for the remaining portion of
the Premises pursuant to Section 2.3 below shall be increased by an amount (the
“Partial Release Adjustment”) equal to the product of (a) the Base Rent then in
effect, multiplied by (b) two and one-half percent (2.5%), multiplied by (c) the
total number of acres that have been released pursuant to this Section 2.2.
     Without limiting the foregoing, Lessee shall have the right to terminate
this Lease in its entirety at any time after the end of the second Lease Year
(defined in Section 2.3 below) by providing written notice of its intent to
terminate to Lessor at least one (1) year in advance of the termination date.
     2.3 Lessee shall pay to Lessor, on or before the first day of each calendar
month during the term hereof, as rent for the Premises, without demand,
abatement, deduction or set-off, the sum of the following (collectively, the
“Rent”): (a) the Base Rent described below in this Section 2.3, plus,
(b) following any partial termination, the Partial Release Adjustment required
pursuant to Section 2.2 above, in lawful money of the United States. The “Base
Rent” for the period commencing on the Commencement Date and continuing until
the last day of the twelfth (12th) full calendar month following the
Commencement Date shall be One Thousand and No/100 Dollars ($1,000.00) per acre
per month. The Base Rent in effect during each subsequent twelve (12) month
period (the period described in the immediately foregoing sentence and each
successive 12-month period being herein referred to individually as a “Lease
Year”) shall be equal to the product of the Base Rent in effect during the
immediately preceding Lease Year multiplied by 1.03. The Rent due per month will
be prorated for any partial month during the term hereof and also for any
portion of the Premises as to which this Lease is terminated in accordance with
the provisions of Section 2.2 above. For illustration purposes only, an example
Rent escalation and adjustment schedule is attached hereto as Schedule 2.3.
     2.4 Lessee’s failure to pay Rent promptly may cause Lessor to incur
unanticipated costs. The exact amount of such costs is impractical or extremely
difficult to ascertain. Such costs may include, but are not limited to,
processing and accounting charges and late charges which may be imposed on
Lessor by the mortgage or deed of trust encumbering the Property. Therefore, if
Lessor does not receive any Rent payment within ten (10) days after it becomes
due; Lessee shall pay Lessor a late charge equal to five percent (5.0%) of the
overdue amount. The parties agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment.
ARTICLE III
Taxes; Maintenance; Insurance and Utilities
     3.1 It is the intention of the parties that this Lease is a “net” lease
with Lessee being responsible during the term hereof for the maintenance of the
Property and for all expenses relating to Lessee’s use and occupancy of the
Property.
     3.2 Lessee shall pay prior to delinquency all ad valorem taxes lawfully
assessed against and levied upon (i) the Premises and (ii) Lessee’s trade
fixtures, furnishings, equipment,

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



inventory and all other personal property assessed and billed separately from
the real property of Lessor. If any of the foregoing is assessed with Lessor’s
real or personal property, Lessee shall pay Lessor the taxes attributable to
Lessee’s interest in the Premises and Lessee’s personal property within thirty
(30) days after receipt from Lessor of a written statement setting forth the
taxes applicable to Lessee’s property along with reasonable evidence of the
amount of taxes attributable to Lessee’s property. Notwithstanding the
foregoing, Lessor shall remain responsible for any special assessments or any
other capital charges imposed by governmental authorities or persons other than
Lessee in respect of permanent improvements to the Premises or the Property.
     3.3 Lessee shall maintain commercial general liability insurance against
claims for bodily injury or death and property damage occurring in or upon or
resulting from the Premises, in such amounts and with such coverages as Lessee
would typically maintain on its own similarly situated properties, underwritten
by one or more insurance companies with a Best rating of at least A-. Any and
all insurance policies shall name Lessor as an additional insured and provide
that such policy will not be canceled or modified in any way without thirty
(30) days’ prior written notice to Lessor. Lessee shall promptly pay, prior to
delinquency, all utility bills for its monthly usage of water, gas, heat, light,
power, telephone, sewage, air conditioning and ventilation, janitorial,
landscaping and any other utilities supplied to the Premises at Lessee’s
request.
     3.4 Within sixty (60) days after the effective date of this Lease, Lessor
shall cause an eight (8) foot chain link fence to be erected along that portion
of the boundary of the Premises that abuts any other land owned by Lessor.
Lessee shall, upon receipt of Lessor’s written statement, reimburse Lessor for
fifty percent (50%) of the reasonable cost of the labor and materials for such
fence as actually paid by Lessor to any third party.
ARTICLE IV
Acceptance and Use of Premises
     4.1 Lessee, by its execution hereof, acknowledges that it has examined the
Premises and found such to be in good order and repair and that it is accepting
such Premises in their “AS IS” condition,
     4.2 Lessor covenants and agrees with Lessee that upon Lessee paying Rent
and other monetary sums due under this Lease and performing its covenants and
conditions, Lessee shall and may peaceably and quietly have, hold and enjoy the
Premises, subject to the terms of this Lease, for the entire term hereof,
including any renewal period. Lessee shall have the right to use the Premises
for any lawful purpose during the term of this Lease.
     4.3 The Premises shall be used only for the purpose of outside storage,
manufacturing, distribution and support facilities or any other legally
permitted use (under the current zoning classification, if any) with Lessor’s
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, the Premises may not be used as a dry cleaning
establishment, nor shall Lessee install any underground storage tanks of any
kind on the Premises, or otherwise in violation of Article XII of this Lease.
Lessee shall occupy and use the Premises in compliance with all ordinances,
rules, regulations and laws of all public authorities, boards, bureaus and
officials relating to the Premises or any improvements thereon (including

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



without limitation all “Environmental Laws”, as hereinafter defined), and
further, will not use, occupy, suffer or permit any person, firm or corporation
to use or occupy said Premises, or any part thereof, for any purpose or use
which violates any statute or ordinance, whether Federal, state or municipal
(including without limitation all “Environmental Laws”, as hereinafter defined),
throughout the term of this Lease.
     4.4 Lessee shall not allow the Premises to be used for any unlawful or
objectionable purpose, nor shall Lessee cause, maintain or permit any nuisance
in, on, or about the Premises. Lessee shall not commit nor suffer to be
committed any waste in or upon the Premises.
     4.5 To the extent that Lessee is deemed to be in violation of any provision
of Sections 4.3 or 4.4, Lessee shall have thirty (30) days after receipt of
written notice from Lessor to remedy any such violation, without incurring any
penalties or damages of any kind whatsoever from Lessor, or it will be deemed to
have breached this Lease.
     4.6 Lessor hereby agrees and acknowledges that Lessee shall own all
improvements and fixtures located on the Premises (the “Improvements”) during
the term of this Lease. Lessee shall maintain the Improvements in the manner
determined by Lessee in its sole discretion and shall have the right to alter,
demolish, reconstruct or repair the Improvements in Lessee’s sole discretion.
Anything to the contrary notwithstanding Lessor acknowledges and agrees that
(i) upon the expiration or earlier termination of this Lease, Lessee shall not
have any obligation to repair or replace any of the Improvements nor shall
Lessee have any obligation to remove any of the Improvements from the Premises,
and (ii) Lessee shall be entitled, in Lessee’s sole discretion, to remove any of
the Improvements located on the Premises on or before the expiration or earlier
termination of this Lease. Any Improvements consisting of buildings or offices
will be left in a “broom clean” condition at the expiration or earlier
termination of the Lease and any Improvements or personal property remaining on
the Premises thereafter shall be deemed abandoned by the Lessee and shall be the
property of the Lessor unless otherwise expressly agreed by the parties hereto.
ARTICLE V
Northern Rail Spur and Utility and Access Easement
     In addition to Lessee’s right to use the Premises, Lessee shall have
(i) the nonexclusive use of the Northern Rail Spur and the existing roadways
serving the Northern Rail Spur (together, the “Northern Rail Spur”) identified
on Exhibit B that lies outside the Premises and exclusive use of the portion of
the Northern Rail Spur located within the Premises, and (ii) the non-exclusive
right to use of the rights granted to “Foster” under the Utility and Access
Easement Agreement attached hereto as Exhibit C and identified on Exhibit B.
ARTICLE VI
Storm Water Drainage
     Several surface ditches and underground storm water drainage pipes traverse
the Property that currently drain all or portions of the Premises into the
drainage ditches owned and/or

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



operated by the City of Houston or Harris County Flood Control District (the
“Storm Water Drainage System”). Lessor may alter the Storm Water Drainage System
provided that no such alternation interferes with Lessee’s activities or
operations or may temporarily or permanently disrupt or otherwise adversely
impair the drainage of the Premises. Lessee will maintain at Lessee’s expense
the portion of the Storm Water Drainage System located within the Premises
except Lessor shall be responsible for the cost of any maintenance or repairs
within the Premises resulting from any alteration or lack of maintenance beyond
the Premises. Lessor will maintain at Lessor’s expense the portions of the Storm
Water System located outside the Premises.
ARTICLE VII
Entry by Lessor
     Lessor and Lessor’s agents shall have the right at reasonable times to
enter the Premises to inspect the same or to maintain or repair, make
alterations, or additions to the Premises or any portion thereof, only to the
extent that any such entry, alterations or additions do not materially affect
the Lessee’s use of the Premises, or to show the Premises to prospective
purchasers, tenants or lenders. Lessor may, at any time, place on or about the
Premises any ordinary “for sale” signs; Lessor may at any time during the last
forty-five (45) days of the term of this Lease place on or about the Premises
any ordinary “for lease” signs.
ARTICLE VIII
Liens
     Lessee shall keep the Premises and any building of which the Premises are a
part free from any liens arising out of work performed, materials furnished or
obligations incurred by Lessee and shall indemnify, hold harmless and defend
Lessor from any liens and encumbrances arising out of any work performed or
materials furnished by or at the direction of Lessee. In the event that Lessee
shall not, within thirty (30) days following the imposition of any such lien,
cause such lien to be released of record by payment or posting of a proper bond,
Lessor shall have, in addition to all other remedies provided herein and by law,
the right, but not the obligation, to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Lessor and all expenses and costs incurred by
it in connection therewith, excluding attorneys’ fees, shall be payable to
Lessor by Lessee within thirty (30) days after receipt by Lessee of a written
invoice from Lessor. Lessor shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law for the
protection of Lessor and the Premises, and any other party having an interest
therein, from mechanics’ and materialmen’s liens, and Lessee shall give to
Lessor at least ten (10) business days prior written notice of the expected date
of commencement of any work relating to alterations or additions to the
Premises, and shall not proceed with any such work without first having received
Lessor’s consent, which consent may be withheld or made, subject to such
additional conditions as Lessor deems appropriate.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE IX
Indemnification
     9.1 Lessee shall indemnify and hold the Lessor Indemnified Parties (as
hereafter defined) harmless from and against any and all claims of liability for
any injury or damage to any person or property arising from Lessee’s use of the
Premises or from any activity, work, or thing done, permitted or suffered by
Lessee during the term of this Lease in or about the Premises except to the
extent caused by the negligence of Lessor.
     9.2 Lessor shall indemnify and hold the Lessee Indemnified Parties (as
hereafter defined) harmless from and against any and all claims of liability for
any injury or damage to any person or property arising from Lessor’s use of the
Property or from any activity, work, or thing done, permitted or suffered by
Lessor during the term of this Lease in or about the Property except to the
extent caused by the negligence of Lessee.
     9.3 For the purposes of this Lease, the term “Lessor Indemnified Parties”
will include Lessor, its successors and assigns, and its or their officers,
directors, employees, agents, independent contractors, guests and invitees, and
the phrase “Lessee Indemnified Parties” will include Lessee, its successors and
assigns, and its or their officers, directors, employees, agents, independent
contractors, guests and invitees.
ARTICLE X
Condemnation
     If the Premises or any portion thereof are taken under the powers of
eminent domain, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, provided that the Rent shall be reduced in
proportion to the ratio which the portion of the Premises taken bears to the
entire Premises, and provided further that the remaining area is adequate for
Lessee’s operation. In the event that the remaining area is inadequate, Lessee
may, at its option, terminate this Lease and all further obligations of Lessee
hereunder shall terminate upon notification to Lessor of Lessee’s intent to
terminate. All awards for the taking of any part of the Premises or any payment
made under the threat of the exercise of the power of eminent domain shall be
the property of Lessor, whether made as compensation for diminution of value of
a leasehold or for the taking of the fee or as severance damages; provided,
however, that Lessee shall be entitled to any award for loss of or damage to
Lessee’s trade fixtures and removable personal property. In the event that this
Lease is not terminated by reason of such Condemnation, Lessor shall, to the
extent of severance damages received by Lessor in connection with such
Condemnation, repair any damage to the Premises caused by such Condemnation,
except to the extent that Lessee has been reimbursed therefore by the condemning
authority.
ARTICLE XI
Assignment and Subletting
     11.1 Lessee shall not mortgage, pledge, hypothecate or encumber this Lease
or any interest therein without the prior written consent of Lessor, which
consent shall be given or withheld in Lessor’s sole and absolute discretion.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     11.2 Other than an assignment of this Lease to any person or entity
controlled by or under common control with Lessee, Lessee shall not assign this
Lease or any interest therein, and shall not sublet the Premises or any part
thereof, without the prior written consent of Lessor, which consent shall be
given or withheld in Lessor’s sole and absolute discretion.
     11.3 No consent by Lessor to any assignment or subletting by Lessee shall
relieve Lessee of any obligation to be performed by the Lessee under this Lease,
whether occurring before or after such consent, assignment or subletting. The
consent by Lessor to any assignment or subletting shall not relieve Lessee from
the obligation to obtain Lessor’s express written consent to any other
assignment or subletting. The acceptance of Rent by Lessor from any other person
shall not be deemed to be a waiver by Lessor of any provision of this Lease or
to be a consent to any assignment, subletting or other transfer. Consent to one
assignment, subletting or other transfer shall not be deemed to constitute
consent to any subsequent assignment, subletting or other transfer.
ARTICLE XII
Environmental Covenants and Indemnities
     12.1 Lessee will exercise reasonable care during the term of this Lease in
handling Hazardous Substances if Lessee uses or encounters any in connection
with its use of and operations on the Premises. Lessee, at Lessee’s expense,
will undertake any and all preventative, investigatory or remedial action
(including emergency response, removal, containment and other remedial action)
(i) required by any applicable Environmental Laws or orders by any Governmental
Authority having jurisdiction under Environmental Laws, or (ii) necessary to
prevent or minimize property damage (including damage to Lessee’s own property),
personal injury or damage to the environment, or the threat of any such damage
or injury by releases of or exposure to Hazardous Substances attributable to the
operations of Lessee on the Premises. Without limiting the foregoing, if
Hazardous Substances are discovered on the Premises that are attributable to
Lessee’s operation during Lessee’s use and operation thereof in violation of
Governmental Requirements, Lessee will remove (or cause to be removed or
remediated) and pay (or cause to be paid) immediately when due the cost of
removing or remediating any Hazardous Substances from the Premises in compliance
with all Governmental Requirements. In the event Lessee fails to perform any of
its obligations under this Section 12, Lessor may (but will not be required to)
perform such obligations at Lessee’s expense. All such costs and expenses
incurred by Lessor under this Section and otherwise under this Lease will be
reimbursed by Lessee to Lessor upon demand. In performing any such obligations
of Lessee, Lessor will at all times be deemed to be the agent of Lessee and will
not by reason of such performance be deemed to be assuming any responsibility of
Lessee under any Environmental Law or to any third party.
     12.2 Lessee will cause the operations conducted on the Premises by Lessee
or its employees, agents, representatives and contractors, during the term of
this Lease, to comply in all material respects with all Environmental Laws and
orders of any Governmental Authorities having jurisdiction under any
Environmental Laws and will obtain, keep in effect and comply in all material
respects with all Governmental Requirements promulgated pursuant to any
Environmental Laws with respect to the Premises or operations.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     12.3 Lessee, as consideration for the Lease, hereby indemnifies and holds
harmless Lessor Indemnified Parties against any and all claims, demands, losses,
liabilities, costs and expenses (including reasonable attorney fees at trial and
on any appeal or petition for review) incurred by such Lessor Indemnified Party
(a) arising out of or relating to any investigatory or remedial action involving
the operations conducted on the Premises by Lessee or any other operations of
Lessee and required by Environmental Laws or by orders of any Governmental
Authority having jurisdiction under any Environmental Laws, or (b) on account of
injury to any person whatsoever or damage to any property arising out of, in
connection with or in any way relating to (i) Lessee’s violation of any
Environmental Laws, (ii) Lessee’s use, treatment, storage, generation,
manufacture, transport, release, spill, disposal or other handling of Hazardous
Substances on the Premises, or (iii) Lessee’s contamination of any of the
Premises by Hazardous Substances by any means whatsoever in violation of
Environmental Laws. The foregoing indemnity is limited to losses, liabilities,
costs and expenses (“Claims”) that any Lessor Indemnified Party incurs as a
result of the introduction or alleged introduction of Hazardous Substances onto
the Premises by Lessee or its agents, contractors, licensees, employees, tenants
or guests, or as a result of the violation or alleged violation by Lessee, or
its agents, contractors, licensees, employees, tenants or guests, of any
Environmental Law, or with respect to any other violation of any Environmental
Law for which Lessee, or any of its agents, contractors, licensees, employees,
tenants or guests are liable or alleged to be liable, in each case relating to
acts or omissions of Lessee or persons or entities for whom Lessee is
responsible (as provided herein) during the term of this Lease and not prior
thereto. Lessor will notify Lessee promptly of any Claims, and Lessor will not
confess judgment, settle or compromise any Claims for which Lessor seeks
indemnity under this Lease without Lessee’s prior written consent unless Lessee
fails or refuses to timely affirm its obligations to indemnify Lessor under this
Lease. Predicated upon the continuing satisfaction of the foregoing, following
the delivery to Lessor of such affirmation of indemnity and agreement to defend,
Lessee will have the exclusive right to defend against such Claims and to settle
or compromise same at its sole cost. In the event Lessee fails or refuses to
adequately defend any Lessor Indemnified Party against such Claims, Lessee will
reimburse Lessor all reasonable costs and expenses incurred by Lessor or any
such Lessor Indemnified Party to conduct its own defense. Nothing in the
foregoing will preclude Lessor, at its own cost and expense, from participating
with Lessee in the defense of any Claims which defense has been undertaken and
is ongoing by Lessee. Anything to the contrary notwithstanding Lessor
acknowledges and agrees Lessee shall have no liability for Hazardous Substances
not introduced to the Premises by Lessee or its agents, contractors, licensees,
employees, tenants, customers, clientele, vendors, invitees or guests.
     12.4 For the purposes of this Lease, the following terms have the meanings
indicated below:
     (a) “Environmental Laws” means all federal, state, local and foreign
statutes, regulations, ordinances and similar provisions having the force or
effect of law, all judicial and administrative orders and determinations, and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including without limitation all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
hazardous materials, substances or wastes, chemical substances or mixtures,
pesticides,

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, polychlorinated biphenyls, noise or radiation.
     (b) “Hazardous Substances” is used in this Lease in its very broadest sense
and means and includes, without limitation, asbestos and any substance
containing asbestos, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, chemicals known to cause
cancer or reproductive toxicity, and also refers to pollutants, effluents,
contaminants, emissions or related materials that, because of their quantity,
concentration or physical, chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. Hazardous Substances includes, but is not
limited to, any and all hazardous or toxic substances, materials or waste as
defined by or listed under any of the Environmental Laws.
ARTICLE XIII
Default and Remedies
     13.1 The occurrence of any of the following shall constitute a material
default and breach of this Lease by Lessee:
     (a) Any failure by lessee to pay the Rent or any other monetary sums
required to be paid hereunder where such failure continues for five (5) business
days after receipt of written notice thereof from Lessor that such amounts are
past due. Notwithstanding anything in this Section 13.1(a) to the contrary,
Lessor shall only be required to give Lessee two (2) such notices of default
within any calendar year;
     (b) The complete abandonment of the Premises by Lessee for at least thirty
(30) consecutive days;
     (c) A failure by Lessee to observe and perform any other provision of this
Lease to be observed or performed by Lessee, where such failure continues for
thirty (30) days after receipt of written notice thereof from Lessor; provided,
however, that if the nature of such default is such that the same cannot
reasonably be cured within such thirty-day period, Lessee shall not be deemed to
be in default if Lessee shall within such period commence such cure and
thereafter diligently prosecute the same to completion;
     (d) The making by Lessee of any general assignment or general arrangement
for the benefit of creditors; the filing by or against Lessee of a petition to
have Lessee adjudged a bankrupt or of a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Lessee, the same is dismissed within sixty (60) days);
the appointment of a trustee or receiver to take possession of substantially all
of Lessee’s assets located at the Premises or of Lessee’s interest in this
Lease, where such seizure is not discharged within thirty (30) days;

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) Any insurance required to be maintained by Lessee pursuant to this
Lease shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, following any applicable cure period
and as otherwise permitted in this Lease; and
     (f) Lessee shall assign, sublease, or transfer its interest in or with
respect to this Lease, except as otherwise permitted in this Lease.
     13.2 In the event of any such material default or breach by Lessee, Lessor
may at any time thereafter, after giving Lessee notice and/or demand and in
addition to other remedies provided herein:
     (a) Maintain this Lease in full force and effect and recover the Rent and
other monetary charges as they become due, without terminating Lessee’s right to
possession, irrespective or whether Lessee shall have abandoned the Premises; or
     (b) Terminate Lessee’s right to possession by any lawful means, in which
case this Lease shall terminate and Lessee shall surrender possession of the
Premises to Lessor and Lessee shall be deemed to have exercised its options to
terminate to the fullest extent possible pursuant to Section 2.2. In such event,
Lessor shall be entitled to recover from Lessee the sum of: (i) all Rent and all
other amounts accrued hereunder to the date of such termination, plus the lesser
of: (A) the sum of: (1) the cost of reletting the whole or any part of the
Premises, including without limitation brokerage fees and/or leasing commissions
incurred by Lessor, and costs of removing and storing Lessee’s or any other
occupant’s property, and all other reasonable expenses incurred by Lessor in
pursuing its remedies, including reasonable attorneys’ fees and court costs; and
(2) the excess of the then present value of the Rent and other amounts payable
by Lessee under this Lease as would otherwise have been required to be paid by
Lessee to Lessor during the one (1) year period following such termination (or
two (2) year period if such termination occurs within one (1) year following the
Commencement Date), over the present value of the amounts Lessor can reasonably
be expected to recover by reletting the Premises during such period, taking into
consideration the availability of acceptable tenants and other market conditions
affecting leasing; or (B) the Rent and other amounts payable by Lessee under
this Lease as would otherwise have been required to be paid by Lessee to Lessor
during the period following the termination of this Lease (assuming the exercise
of Lessee’s termination rights to the fullest extent possible pursuant to
Section 2.2). Such present values shall be calculated at a discount rate equal
to the ninety (90) day U.S. Treasury bill rate at the date of such termination.
Any reletting of the Premises shall be on such terms and conditions as Lessor,
in its sole discretion, may determine (including, without limitation, a term
different than the remaining Lease Term, rental concessions, alterations and
repair of the Premises, rental of less than the entire Premises to any tenant).
Lessor shall not be liable, nor shall Lessee’s obligations hereunder be
diminished because of Lessor’s failure to relet the Premises or collect Rent due
in respect of such reletting.
     (c) If Lessee fails to make any payment, perform any obligation or cure any
default hereunder within the time permitted (including any cure periods provided
for

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



herein), Lessor, without being under any obligation to do so, and without
thereby waiving such failure or default, may make the payment, perform such
obligation and/or remedy such default for the account of Lessee (and enter the
Premises for such purpose). Lessee agrees to pay Lessor, upon demand, all costs,
expenses and disbursements (including reasonable attorney’s fees) incurred by
Lessor in taking such remedial action.
ARTICLE XIV
Miscellaneous Provisions
14.1 Captions; Attachments; Defined Terms
     (a) The captions of the Articles of this Lease are for convenience only and
shall not be deemed to be relevant in resolving any question of interpretation
or construction of any portion of this Lease.
     (b) Exhibits attached hereto, and addendums and schedules initialed by the
parties, are deemed by attachment to constitute part of this Lease and are
incorporated herein.
     (c) The words “Lessor” and “Lessee”, as used herein, shall include the
plural as well as the singular. Words used in neuter gender include the
masculine and feminine and words in the masculine or feminine gender include the
neuter. If there be more than one person or entity constituting the Lessor or
the Lessee, as the case may be, the obligations hereunder imposed upon Lessor or
Lessee shall be joint and several as to such constituent person(s) or
entity(ies).
     (d) The obligations contained in this Lease to be performed by Lessor shall
be binding on Lessor’s successors and assigns only during their respective
periods of ownership, and the term “Lessor” shall mean only the owner or owners
at the time in question of the fee title or a tenant’s interest in a ground
lease of the Premises.
14.2 Entire Agreement
     (a) This instrument along with any exhibits and attachments hereto
constitutes the entire agreement between Lessor and Lessee relative to the
Premises and this Lease and the exhibits and attachments may not be altered,
amended or revoked except by an instrument in writing signed by both Lessor and
Lessee.
     (b) Lessor and Lessee agree hereby that all prior or contemporaneous oral
agreements between and among themselves and their agents or representatives
relative to the leasing of the Premises are merged in or revoked by this Lease.
14.3 Severability
     If any term or provision of this Lease shall, to any extent, be determined
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Lease shall not be

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



affected thereby, and each term and provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.
14.4 Costs of Suit
     If Lessee or Lessor shall bring any action for any relief against the
other, declaratory or otherwise, arising out of this Lease, including any suit
by Lessor for the recovery of Rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys’ fees, which
shall be deemed to have accrued on the commencement of such action and shall be
paid whether or not such action is prosecuted to judgment.
14.5 Time
     Time is of the essence in this Lease and in each and every provision
hereof.
14.6 Waiver
     No covenant, term or condition or the breach thereof shall be deemed
waived, except by written consent of the party against whom the waiver is
claimed, or as provided for herein, and any waiver or the breach of any
covenant, term or condition shall not be deemed to be a waiver of any preceding
or succeeding breach of the same or any other covenant, term of condition.
However, acceptance by Lessor of any performance by Lessee after the time the
same shall have become due shall constitute a waiver by Lessor of the breach or
default of any covenant, term or condition contained herein.
14.7 Holding Over
     If Lessee remains in possession of all or any part of the Premises after
the expiration of the term hereof, with or without the express or implied
consent of Lessor, such tenancy shall be from month-to-month only, and not a
renewal hereof or an extension for any further term, and such month-to-month
tenancy shall be subject to every other term, covenant and agreement contained
herein; provided, however, that nothing herein shall preclude Lessor from
seeking eviction or any other remedy in the event that Lessee remains on the
Premises after the expiration of the term hereof without Lessor’s consent.
14.8 Notices
     All notices or demands of any kind required or desired to be given by
Lessor or Lessee hereunder shall be in writing and may be served by depositing
the notice or demand in the United States mail, addressed to the Lessor or
Lessee, respectively, postage prepaid and registered or certified with return
receipt requested; by delivering the same in person to the office of such party;
or by delivery by Federal Express, UPS or other reputable overnight courier.
Notice given in accordance herewith will be effective upon receipt at the
address of the addressee. For purposes of notice, the addresses of the parties
are as follows:

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
 
  If to Seller, to:   L.B. Foster Company
415 Holiday Drive
P. O. Box 2806
Pittsburgh, PA 15230
Attention: David L. Voltz
 
       
 
  with a copy to:   L.B. Foster Company
415 Holiday Drive
P. O. Box 2806
Pittsburgh, PA 15230
Attention: Steven L. Hart
 
       
 
  and to:   Andrews Kurth LLP
111 Congress Avenue, Suite 1700
Austin, Texas 78701
Attention: William Dillard
 
       
 
  If to Purchaser, to:   Capital Commercial Investments, Inc.
300 West 6th Street, Suite 1750
Austin, Texas 78701
Attention: Paul D. Agarwal
 
       
 
  with a copy to:   Sneed, Vine & Perry, P.C.
901 Congress
Austin, Texas 78701
Attn: William D. Brown

14.9 Subordination, Non-Disturbance
     This Lease is subordinate to all liens, encumbrances, easements, deeds of
trust and ground leases now or hereafter encumbering the Premises, and all
refinancings, replacements, modifications, extensions or consolidations thereof.
Lessee shall attorn to any mortgagee, ground lessor, trustee under a deed of
trust or purchaser at a foreclosure or trustee’s sale (“Lessor’s Mortgagee”) as
“Lessor” under this Lease provided that each such Lessor’s Mortgagee agrees not
to disturb Lessee’s possession of the Premises pursuant to a mutually acceptable
subordination, non-disturbance and attornment agreement by and between each such
Lessor’s Mortgagee and Lessee. In addition, Lessor shall obtain within 10
business days following the effective date of this Lease a fully executed
subordination, non-disturbance and attornment agreement from any existing
Lessor’s Mortgagee with respect to the Premises in a form reasonably acceptable
to Lessee. In the event Lessee fails to execute any such agreement, or fails to
specify in reasonable detail the terms of such proposed agreement which Lessee
finds unacceptable, within ten (10) days after Lessee’s receipt of such proposed
agreement, Lessor shall have the right to execute, acknowledge and deliver any
such agreement(s) for and in the name of the Lessee, and Lessee hereby appoints
Lessor as attorney-in-fact for Lessee irrevocably (such power of attorney being
coupled with an interest) for such limited purpose, and to cause any such
agreement(s) to be recorded; provided, however, that Lessor shall have first
delivered to Lessee a second written notice, along with the proposed agreement,
which notice shall notify Lessee that it has failed to comply with the terms of
this Section 14.9, and then only if Lessee’s failure to sign the agree-

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ment, or to notify Lessor in reasonable detail of the terms of the proposed
agreement that Lessee finds unacceptable, continues for ten (10) days after
Lessee’s receipt of such second notice. The second notice must contain the
following text:
THIS NOTICE IS GIVEN PURSUANT TO SECTION 14.9 OF YOUR LEASE. IF YOU FAIL TO
EXECUTE THE ENCLOSED AGREEMENT, OR TO NOTIFY THE LANDLORD IN REASONABLE DETAIL
OF THE TERMS CONTAINED THEREIN WHICH YOU FIND UNACCEPTABLE, WITHIN TEN (10) DAYS
AFTER YOUR RECEIPT OF THIS NOTICE, THE LANDLORD HAS THE RIGHT TO EXECUTE THE
ENCLOSED AGREEMENT IN YOUR NAME.
14.10 Memorandum of Lease
     Lessor and Lessee agree, at the sole expense of Lessee, to execute a
Memorandum of Lease in recordable form and otherwise containing provisions
reasonably required by Lessee within five (5) days following the request of the
other party hereto.
14.11 Estoppel Certificates
     Lessee agrees, from time to time, within ten (10) days after receipt of
Lessor’s written notice, to execute and deliver to Lessor or Lessor’s designees
any estoppel certificate requested by Lessor stating that this Lease is in full
force and effect, the date to which Rent has been paid, that Lessor is not in
default hereunder or specifying in detail the nature of Lessor’s default, the
termination date of this Lease and such other matters pertaining to this Lease
as may be reasonably requested by Lessor. Lessee’s obligation to furnish each
estoppel certificate in a timely fashion is a material inducement for Lessor’s
execution of this Lease
14.12 Signs
     Lessee shall not erect or install any exterior signs without Lessor’s prior
written consent which shall not be unreasonably withheld, delayed or
conditioned. Upon surrender or vacating of the Premises, Lessee shall have
removed all signs and repair, paint, and/or replace the building facial surface
to which its signs are attached. Lessee shall obtain all applicable governmental
permits and approvals for sign and exterior treatments.
14.13 Brokers
     Lessee represents and warrants that Lessee has dealt with no broker, agent
or other person in connection with this transaction other than Michael Hill
Properties. Lessor represents and warrants that Lessor has dealt with no broker,
agent or other person in connection with this transaction other than ___. Lessor
acknowledges that Lessor is solely responsible for any brokerage commission
payable as a result of this Lease. Lessee hereby agrees to defend, indemnify,
and hold harmless Lessor and Lessor hereby agrees to defend, indemnify, and hold
harmless Lessee, from and against any claim by third parties for any brokerage,
commission, finders or other fees relative to this Lease, and any court costs,
attorneys’ fees or other costs or expenses arising therefrom, and alleged to be
due by authorization of the indemnifying party.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



[END OF TEXT; SIGNATURE PAGE FOLLOWS]

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the Lessor and Lessee have executed this Lease as of
the date and year first above written.

              LESSOR:
 
            CAPITAL COMMERCIAL INVESTMENTS, INC.,
a Texas corporation
 
       
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Title:    
 
       
 
       
 
       
 
            LESSEE:
 
            L. B. FOSTER COMPANY,
a Pennsylvania corporation
 
       
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Title:    
 
       

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A
Description of Premises
September 13, 2007
20.0000 Acres
The Premises includes 20.0000 acres of land out of Restricted Reserve “A” of the
L.B. Foster Industrial Park, Section Two, a Subdivision of a called 63.2609 acre
tract in Houston, Harris County, Texas according to the map or plat thereof
recorded under Film Code No. 483106 of the Map Records of Harris County, being
out of the Thomas Hubanks Survey, Abstract No. 370, and being further out of and
a part of that certain 65.3930 acre tract of land described as Tract 2 in deed
to L.B. Foster Company recorded under County Clerk’s File No. H229843 of the
Real Property Records of Harris County, said 20.0000 acres of land being more
particularly described by metes and bounds as follows:
Commencing at a 1 inch steel pipe found in the East line of the said Thomas
Hubanks Survey marking the Northeast corner of the said L.B. Foster Subdivision,
the said 65.3930 acres, said point also being in the West line of the A.G.
Holland Survey, Abstract No. 346 and the Northwest corner of Unrestricted
Reserve “D”, Block One of Burlington Industrial District, Section Two, the map
or plat of same being recorded in Volume 265 Page 69 of the said map records,
said point also being in the South line of Burlington North Drive (unimproved),
based on a 60.00 foot right-of-way;
Thence, South 88°08’04” West 100.01 feet with the South line of said Burlington
North Drive and with the North line of said L.B. Foster Industrial Park to a 5/8
inch steel rod set at a point of curve to the left having a radius of 970.00
feet and a central angle of 10°00’00”;
Thence, continuing with the South line of said Burlington North Drive, and with
the North line of said L.B. Foster Industrial Park and with the said curve to
the left having a radius of 970.00 feet (chord bearing South 83°08’04” West
169.08 feet), an arc distance of 169.30 feet to a 5/8 inch steel rod set at a
point of tangency;
Thence, continuing with the South line of said Burlington North Drive and with
the North line of said L.B. Foster Industrial Park, South 78°08’04” West 112.96
feet to a 5/8 inch steel rod set at a point of curve to the right having a
radius of 1030.00 feet and a central angle of 10°00’00”;
Thence, continuing with the South line of said Burlington North Drive and with
the North line of said L.B. Foster Industrial Park and with the said curve to
the right having a radius of 1030.00 feet (chord bearing South 83°08’04” West
179.54 feet), an arc distance of 179.77 feet to a 5/8 inch steel rod set at a
point of tangency;
Thence, continuing with the South line of said Burlington North Drive and with
the North line of said L.B. Foster Industrial Park, South 88°06’04” West 54.54
feet to an unmarked point and the Northeast corner and PLACE OF BEGINNING for
the herein described tract of land;
Thence, South 02°04’21” East 452.86 feet to an outside ell corner;
Thence, South 88°08’04” West 853.15 feet to an inside ell corner;



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Thence, South 02°04’21” East 167.14 feet to an outside ell corner;
Thence, South 88°08’04” West 782.00 feet to the Southwest corner of the herein
described tract;
Thence, North 02°04’21” West 620.00 feet to a point in the South line of said
Burlington North Drive and the North line of said L.B. Foster Industrial Park
and the Northwest corner of the herein described tract;
Thence, North 88°08’04” East 11635.16 feet with the South line of said
Burlington North Drive and the North line of said L.B. Foster Industrial Park to
the PLACE OF BEGINNING and containing 20.0000 acres or 871,200 square feet of
land, more or less.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B
Pictorial Description of Premises and Property
showing Northern Rail Spur

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(MAP) [l29334al2933402.gif]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C
Utility and Access Easement Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C
UTILITY AND ACCESS EASEMENT AGREEMENT
     THIS UTILITY AND ACCESS EASEMENT AGREEMENT (this “Agreement”) is made and
entered into this 31day of March, 2000, by and between HYDRO CONDUIT
CORPORATION, a Delaware corporation (hereinafter referred to as “HCC”), and L.
B. FOSTER COMPANY, a Pennsylvania corporation (hereinafter referred to as
“Foster”).
W I T N E S S E T H:
     WHEREAS, HCC is the owner in fee simple of that certain tract or parcel of
real property more particularly described on Exhibit “A” attached hereto and
made a part hereof (hereinafter referred to as the “HCC Tract”), and Foster is
the owner in fee simple of that certain tract of real property lying adjacent to
and being contiguous with the southern boundary of the HCC Tract (hereinafter
referred to as the “Foster Tract”); and
     WHEREAS, HCC desires to grant certain easements in, to, under, through and
across that portion of the HCC Tract more particularly described on Exhibit B
attached hereto and made a part hereof (the “Easement Parcel”); and
     WHEREAS, subsequent to the date of this Agreement HCC intends to dedicate
that portion of the Easement Tract more particularly described on Exhibit “C”
attached hereto and made a part hereof (the “Reversionary Property”) to the City
of Houston for use as a public road.
     NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10
00), and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HCC and Foster, intending to be legally bound,
do hereby covenant and agree as follows:
     1. Foster Utility Easement. HCC hereby grants to Foster for the benefit of
the Foster Tract, as the same may be hereafter subdivided, transferred or
conveyed, a perpetual, non-exclusive easement over, across, under and through
the Easement Parcel for purposes of constructing, utilizing, repairing,
maintaining and replacing any utilities and storm water drainage facilities
located on the Easement Parcel and benefitting the Foster Tract (collectively,
the “Foster Utilities”).
     2. Foster Access Easement. HCC, for the benefit of the Foster Tract, hereby
grants unto Foster, its heirs, successors, successors-in-title, assigns,
tenants, licensees, invitees, permittees, agents, contractors and
representatives a perpetual, non-exclusive easement over and across the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Easement Parcel for the purpose of vehicular and pedestrian ingress and egress
to and from the Foster Tract over and across the Easement Parcel to the
rights-of-way of Langfield Road and Burlington North Drive (the “Foster Access
Easement”).
     3. Construction and/or Relocation of Utilities. If Foster, from time to
time, desires to construct new utility or storm water drainage facilities on or
within the Easement Parcel and/or relocate the existing Foster Utilities located
on or within the Easement Parcel, Foster shall perform such construction and/or
relocation at its own cost and expense, and such construction and/or relocation
of the Foster Utilities shall be subject, as to scope and location, to the
approval of HCC, which approval shall not be unreasonably withheld or delayed.
     4. Maintenance of Foster Utilities. In the event Foster enters upon the
Easement Parcel for the purposes of constructing, maintaining, repairing or
replacing the Foster Utilities, Foster shall complete such work at its sole cost
and expense in a workman-like, lien-free manner in accordance with all
applicable laws. HCC covenants and agrees that HCC shall repair and/or replace
at its sole cost and expense any portion of the Foster Utilities damaged or
destroyed by HCC, its agents, employees, invitees or contractors. In addition,
HCC agrees that HCC shall not modify, alter or reconfigure the drainage
facilities located on the HCC Tract in any manner which materially increases the
flow of storm water runoff into any portion of the storm water facilities
located within the Easement Parcel which benefit the Foster Tract. With respect
to any drainage pipes or structures located on the HCC Tract and outside the
Easement Parcel (whether or not such pipes originate, terminate or traverse the
Easement Parcel or any part thereof) that service the Foster Tract, HCC’s sole
obligation if it encounters such pipes or structures during excavation or other
activities on the HCC Tract shall be to properly cap and secure such pipes and
structures in a workman-like manner in accordance with all applicable laws and
HCC shall have no further obligation or liability to any party with respect to
any such pipes or structures.
     5. Maintenance of Foster Access Easement. HCC and Foster covenant and agree
that each party shall, at its sole cost and expense, repair, replace and restore
any portion of the existing pavement, stabilized land and roadway improvements
now located on the Easement Parcel which are damaged, destroyed or degraded in
any material respect by of such party, its employees, contractors, agents,
representatives, tenants, invitees or guests, to materially the same condition
as exists as of the date of this Agreement. Any work required to be performed by
either party pursuant to this paragraph 5 shall be conducted in a workman-like,
lien free manner and in accordance with all applicable laws.
     6. Subordination of Foster’s Rights. Foster and HCC expressly acknowledge
and agree that, upon the consummation of the dedication of the Reversionary
Property to the City of Houston as and for a public street, Foster’s rights in
and to the Reversionary Property arising in connection with or by virtue of this
Agreement shall at all times thereafter be subject to the right, title and
interest of the City of Houston or any governmental successor entity thereto in
and to the Reversionary Property as and for a public street and Foster shall
exercise its rights hereunder only

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to the extent the exercise of such rights do not interfere with the City of
Houston’s use, development and enjoyment of the Reversionary Property as and for
a public street.
     7. Indemnifications. Foster and HCC (as the case may be, the “Indemnifying
Parties”) hereby indemnify and holds harmless the other party and the other
party’s successors, successors-in-title, assigns, tenants, licenses, and
invitees (the “Indemnified Parties”) from and against any and all injury, loss,
cost, damage or expense, claims, demands and liabilities, including without
limitation, reasonable attorney’s fees and other court costs, incurred for any
claims or causes of action arising from (i) failure by the Indemnifying Party to
perform any covenant or agreement required to be performed by the Indemnifying
Party hereunder or to exercise the rights granted hereunder in accordance with
applicable law, or (ii) any accident, injury, death or damage (whether to person
or property) on or about the Easement Parcel which arises or results from the
negligence or willful misconduct of the Indemnifying Party or its officers,
employees, invitees, customers, guests, patrons, tenants, independent
contractors, successors or assigns.
     8. Miscellaneous
          (a) HCC represents and warrants that it now owns fee simple title in
and to the HCC Tract and that HCC has full right, power and authority to enter
into, execute and deliver this Agreement and to convey the aforesaid easements
and related rights to Foster and thereafter to be bound hereby and hereto
          (b) Foster represents and warrants that it now owns fee simple title
in and to the Foster Tract and that Foster has full right, power and authority
to enter into, execute and deliver this Agreement and thereafter to be bound
hereby and hereto
          (c) Whenever the term “HCC” or the term “Foster” is used herein, the
same shall mean and include the party named herein as “HCC” or “Foster”, as the
case may be, and their respective heirs, successors, assigns, trustees,
representatives and successors-in-title to all or any portion of the “HCC Tract”
or the “Foster Tract”, and each of them
          (d) This Agreement shall be governed by and construed under the laws
of the State of Texas
          (e) Each of the easements granted herein shall run with the land and
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors, successors-in-title and assigns

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, HCC and Foster have caused this instrument to be duly
executed, sealed and delivered on the day and year first above written.

             
 
  HCC:        
 
                HYDRO CONDUIT CORPORATION,         a Delaware corporation    
 
           
 
  By:   /s/ Ronald W. Metzger
 
   
 
           
 
  Name:   Ronald W. Metzger    
 
           
 
  Title:   Vice President    
 
           
 
                [CORPORATE SEAL]    

         
THE STATE OF
  Texas
 
  )(
 
       
COUNTY OF
  Harris
 
  )(

          This instrument was acknowledged before me on the 31 day of March,
2000 by Ronald W. Metzger the duly authorized Vice President of Hydro Conduit
Corporation, a Delaware corporation, on behalf of said corporation.

             

(SEAL) [l29334al2933403.gif]
    /s/Kimberly Guedry Lavern                
 
  Notary Public, State of          
 
 
Printed Name:
     
 
  Commission Expires:        
 
     
 
   

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  FOSTER:    
 
                L. B. FOSTER COMPANY, a         Pennsylvania corporation    
 
           
 
  By:   /s/ Lee B. Foster
 
   
 
           
 
  Name:   Lee B. Foster    
 
           
 
  Title:   Chairman & CEO    
 
           
 
                [CORPORATE SEAL]    

         
THE STATE OF
  PENNSYLVANIA
 
  )( 
 
       
COUNTY OF
  ALLEGHENY
 
  )( 

          This instrument was acknowledged before me on the30th day of March,
2000 by LEE B. FOSTER, the duly authorized CHAIRMAN & CEO of L. B. Foster
Company, a Pennsylvania corporation, on behalf of said corporation.

     
 
  /s/ Linda J. Moore
 
  Notary Public, State of PENNSYLVANIA
 
  Printed Name: LINDA J. MOORE
 
  Commission Expires: 8.20.01

         
This instrument prepared by and upon recording return to:
      (SEAL) [l29334al2933404.gif]
 
       
Sutherland Asbill & Brennan LLP
999 Peachtree Street, NE
Atlanta, Georgia 30309-3996
Attn: Benjamin R. Tarbutton
       

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A
BEING A 65. 8325 ACRE (2,867,662 SQUARE FOOT) TRACT OF LAND COMPRISED OF FOUR
(4) TRACTS OF LAND CONVEYED BY DEED TO L. B. FOSTER COMPANY, A CALLED 10.677
ACRE TRACT RECORDED UNDER CLERK’S FILE NUMBER (C. F. NO.) H495060, A CALLED
10.663 ACRE TRACT RECORDED UNDER C. F. NO. H089853, A CALLED 12.040 ACRE TRACT
RECORDED UNDER C . F . NO. G750117, A CALLED 30.0638 ACRE TRACT RECORDED UNDER
C. F. NO. H229843 AND A PORTION OF A CALLED 65.3930 ACRE TRACT RECORDED UNDER C.
F. NO. H229843 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY (O. P. R. R. P.)
OF HARRIS COUNTY, TEXAS, ALL IN THE THOMAS HUBANKS SURVEY, ABSTRACT 370, CITY OF
HOUSTON, HARRIS COUNTY, TEXAS.
COMMENCING: At a found 3/4 -inch iron pipe in the East line of Langfield Road
being a 60-foot right-of-way marking the Southwest corner of Unrestricted
Reserve “A”, West Little York Road Industrial Addition (York Addition) as
recorded under Volume 264, Page 83, of the Harris County Map Records (HCMR) and
marking the Northwest corner of a 20.7074 acre tract conveyed to the North
American Islamic Trust, Inc., Trustee (Islamic) under C. F. No. R331957 of the
O. P. R. R. P. of Harris County;
THENCE: South 88 deg 04 min 06 sec East, 1044.96 feet along the south line of
the York Addition and the North line of the Islamic tract, to a found 5/8-inch
iron rod for the most northerly northwest corner and POINT OF BEGINNING of the
herein described tract, said corner also marking the Northeast corner of said
Islamic tract;
THENCE: North 88 deg 04 min 06 sec East, 560.80 feet along the south line of the
York Addition to a found 5/8-inch rod for corner in the West line of Yorkfield
Road (Yorkfield) being a 60-foot right-of-way, said corner also marking the
Southeast corner of Unrestricted Reserve “E” of said York Addition and the
Northeast corner of Unrestricted Reserve “A” of the L. B. Foster Industrial Park
(Foster Park) as recorded under Volume 309, Page 67, HCMR;
THENCE: South 02 deg 07 min 52 sec East, 8.14 feet along the West line of
Yorkfield and East line of Reserve “A” in Foster Park, to a found 5/8-inch iron
rod for corner, said corner lying in a curve to the left;
THENCE: Continuing along the West line of Yorkfield and the East line of Reserve
“A” in Foster Park, around a curve to the left with a radius of 60.00 feet,
subtending a central angle of

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



120 deg 00 min 00 sec and with an arc length of 125.66 feet, to a found 5/8-inch
iron rod for corner;
THENCE: South 02 deg 07 min 52 sec East, 11.29 feet continuing along the West
line of Yorkfield and East line of Reserve “A” in Foster Park, to a found
5/8-inch iron rod for corner, said corner marking the Southeast corner of
Reserve “A” in Foster Park;
THENCE: North 87 deg 52 min 04 sec East, 60.00 feet along the South line of said
Foster Park to a found 5/8-inch iron rod for corner in the East line of said
Yorkfield, said corner also marking the Southwest corner of Unrestricted Reserve
“B” of said Foster Park;
THENCE: North 02 deg 07 min 52 sec West, 11.29 feet along the East line of
Yorkfield and West line of Reserve “B” in Foster Park, to a found 5/8-inch iron
rod for corner and lying in a curve to the left;
THENCE: Continuing along the East line of Yorkfield and the West line of Reserve
“B” in Foster Park, around a curve to the left with a radius of 60.00 feet,
subtending a central angle of 120 deg 00 min 00 sec and with an arc length of
125.66 feet to a found 5/8-inch iron rod for corner;
THENCE: North 02 deg 07 min 52 sec West, 7.93 feet continuing along the East
line of Yorkfield and the West line of Reserve “B” in Foster Park, to a found
5/8-inch iron rod lying in the South line of said York Addition, said corner
marking the Northwest corner of Reserve “B” in Foster Park and the Southwest
corner of Unrestricted Reserve “F” in said York Addition;
THENCE: North 88 deg 04 min 06 sec East along the South line of said York
Addition 576 .79 feet to a found 5/8-inch iron rod for angle point;
THENCE: North 87 deg 53 min 30 sec East, 412.18 feet continuing along the South
line of said York Addition, to a found 5/8-inch iron rod for the Northeast
corner lying in the East line of the Thomas Hubanks Survey (Hubanks) and the
west line of the A. G. Hollan Survey A – 346 (Hollan), said corner marking the
Southeast corner of Unrestricted Reserve “H” York Addition

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and the Southeast corner of said York Addition, said corner also being in the
West line of the Ditch Witch Subdivision (Ditch S/D) as recorded under Volume
346, Page 37, HCMR;
THENCE: South 01 deg 52 min 23 sec East, along the East line of Hubanks and West
line of Hollan 1,467. 80 feet to a found 3/4 -inch galvanized iron pipe (G. I.
P.), marking the Southeast corner;
THENCE: South 88 deg 08 min 04 sec West, 100.01 feet along the common line being
the most southerly south line of said 12.040 acre tract and the north line of
said 65. 3930 acre tract, to a found 5/8-inch iron rod, the point of curvature
of a curve to the left;
THENCE: In a southwesterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, to a set 5/8-inch iron rod, for a point of tangency;
THENCE: South 78 deg 08 min 04 sec West, 112.96 feet to a set 5/8-inch iron rod
for the point of curvature of a curve to the right;
THENCE: In a southwesterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet to a set 5/8-inch iron rod for the point of tangency;
THENCE: South 88 deg 08 min 04 sec West, 2089.92 feet to a found 1-inch G. I. P.
marking the southwest corner and lying in the east line of Langfield Road;
THENCE: North 01 deg 51 min 56 sec West, 50.00 feet along the east line of
Langfield to a found PK Nail in asphalt pavement, an angle point being the
northwest corner of said 65.3930 acre tract and the southwest corner of said
30.0638 acre tract;
THENCE: North 02 deg 07 min 10 sec West, 50.07 feet along the East line of
Langfield to a found 5/8-inch iron rod for corner, said corner marking the
Southwest corner of the residue of 25,758 acre tract as conveyed to MAK
Development, Inc. (MAK) as recorded under C . F . No. P147040, O. P. R .R. P;
THENCE: North 88 deg 08 min 04 sec East, 400.00 feet along the South line of
said MAK tract to a found 5/8-inch iron rod for corner, said corner marking the
Southeast corner of said MAK tract;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THENCE: North 02 deg 08 min 24 sec West, 549.64 feet along the East line of said
MAK tract to a found 5/8-inch iron rod for corner, said corner marking the
Northeast corner of said MAK tract and lying in the South line of said Islamic
tract;
THENCE: North 88 deg 05 min 57 sec East, 641.68 feet along the south line of
said Islamic tract to a found 5/8-inch iron rod for corner, said corner marking
the southeast corner of said Islamic tract;
THENCE: North 01 deg 53 min 22 sec West, 864.64 feet along the East line of said
Islamic tract to the POINT OF BEGINNING and containing 65.8325 or 2,867,662
square feet of land, more or less.
9957CSR. LEI

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B
EASEMENT PARCEL
BEING A 5.2107 ACRE (226,979 SQUARE FOOT) TRACT OF LAND OUT OF THREE (3) TRACTS
OF LAND CONVEYED BY DEED TO L. B. FOSTER COMPANY, A CALLED 12.040 ACRE TRACT
RECORDED UNDER CLERK’S FILE NUMBER (C. F. NO.) G750117, A CALLED 30.0638 ACRE
TRACT RECORDED UNDER C. F. NO. H229843 AND A CALLED 65.3930 ACRE TRACT RECORDED
UNDER C. F. NO. H229843 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY (0. P.
R. R. P.) OF HARRIS COUNTY, TEXAS, ALL IN THE THOMAS HUBANKS SURVEY, ABSTRACT
370, CITY OF HOUSTON, HARRIS COUNTY, TEXAS,
COMMENCING: At a found 3/4 -inch iron pipe in the East line of Langfield Road
being a 60-foot right-of-way marking the Southwest corner of Unrestricted
Reserve “A”, West Little York Road Industrial Addition (York Addition) as
recorded under Volume 264, Page 83, of the Harris County Map Records (H. C. M. R
) and marking the Northwest corner of a 20. 7074 acre tract conveyed to the
North American Islamic Trust, Inc., Trustee (Islamic) under C. F. No. R331957 of
the O. P. R. R. P of Harris County;
THENCE: Along the east line of Langfield Road, South 02 deg 07 min 10 sec East,
a distance of 1413.47 feet to found 5/8–inch iron rod marking the southwest
corner of the residue of a 25.758 acre tract as conveyed to MAK Development,
Inc. (MAK) as recorded under C. F. No. P147040, O. P. R. R. P., the POINT OF
BEGINNING and the northwest corner of the herein described tract;
THENCE: Along the south line of said MAK tract, North 88 deg 08 min 04 sec East,
400. 00 feet passing a 5/8-inch iron rod found for the southeast corner of said
MAK tract, in all a distance of 1696.49 feet to an angle point;
THENCE: South 01 deg 51 min 56 sec East, 40.00 feet to an angle point;
THENCE: North 88 deg 08 min 04 sec East, 393.65 feet to a point of curvature of
a curve to the left;
THENCE: In a northeasterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, a point of tangency;
THENCE: North 78 deg 08 min 04 sec East, 112. 96 feet to a point of curvature of
a curve to the right;
THENCE: In a northeasterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet, the point of tangency;
THENCE: North 88 deg 08 min 04 sec East, 100.01 feet to a point in the common
line, being the east line of said 12.040 acre tract and the west line of
Burlington Industrial District Section Two, a subdivision recorded in Volume
265, Page 69, H. C. M. R., the northeast corner of the herein described tract;
THENCE: Along said common line, South 01 deg 52 min 23 sec East, a distance of
60.00 feet to a 3/4–inch galvanized iron pipe (G. I. P.,) found for the
northeast corner of said 65.3930 acre tract and the southeast corner of said
12.040 acre tract and the herein described tract;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THENCE: South 88 deg 08 min 04 sec West, 100.01 feet along the common line being
the most southerly south line of said 12.040 acre tract and the north line of
said 65.3930 acre tract, to a found 5/8–inch iron rod, the point of curvature of
a curve to the left;
THENCE: In a southwesterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, to a set 5/8–inch iron rod, for a point of tangency;
THENCE: South 78 deg 08 min 04 sec West, 112.96 feet to a set 5/8–inch iron rod
for the point of curvature of a curve to the right;
THENCE: In a southwesterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet to a set 5/8–inch iron rod for the point of tangency;
THENCE: South 88 deg 08 min 04 sec West, 2089.92 feet to a found 1-inch G. I. P.
marking the southwest corner and lying in the east line of Langfield Road;
THENCE: North 01 deg 51 min 56 sec West, 50.00 feet along the east line of
Langfield to a found PK Nail in asphalt pavement, an angle point being the
northwest corner of said 65.3930 acre tract and the southwest corner of said
30.0638 acre tract;
THENCE: North 02 deg 07 min 10 sec West, 50.07 feet, along the East line of
Langfield to the POINT OF BEGINNING and containing 5.2107 or 226,979 square feet
of land, more or less.
9957ESMT LEI

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit C
REVERSIONARY PROPERTY
BEING A 3.6555 ACRE (159,233 SQUARE FOOT) TRACT OF LAND OUT OF THREE (3) TRACTS
OF LAND CONVEYED BY DEED TO L. B. FOSTER COMPANY, A CALLED 12.040 ACRE TRACT
RECORDED UNDER CLERK’S FILE NUMBER (C. F. NO.) G750117, A CALLED 30.0638 ACRE
TRACT RECORDED UNDER C. F. NO. H229843 AND A CALLED 65.3930 ACRE TRACT RECORDED
UNDER C. F. NO. H229843 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY (O. P.
R. R. P.) OF HARRIS COUNTY, TEXAS, ALL IN THE THOMAS HUBANKS SURVEY, ABSTRACT
370, CITY OF HOUSTON, HARRIS COUNTY, TEXAS
COMMENCING: At a found 3/4 -inch iron pipe in the East line of Langfield Road
being a 60-foot right-of-way marking the Southwest corner of Unrestricted
Reserve “A”, West Little York Road Industrial Addition (York Addition) as
recorded under Volume 264, Page 83, of the Harris County Map Records (H. C. M.
R. ) and marking the Northwest corner of a 20.7074 acre tract conveyed to the
North American Islamic Trust, Inc. , Trustee (Islamic) under C.F. No. R331957 of
the O. P. R. R. P of Harris County;
THENCE: Along the east line of Langfield Road, South 02 deg 07 min 10 sec East,
1413.47 feet passing a found 5/8-inch iron rod marking the southwest corner of
the residue of a 25.758 acre tract as conveyed to MAK Development, Inc. (MAK) as
recorded under C.F. No P147040, O. P. R. R. P., in all a distance of 1438 47
feet, the POINT OF BEGINNING and the northwest corner of the herein described
tract;
THENCE: South 46 deg 59 min 33 sec East, 21.26 feet to an angle point;
THENCE: North 88 deg 08 min 04 sec East, 2074.97 feet to a point of curvature of
a curve to the left;
THENCE: In a northeasterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169 30 feet, a point of tangency;
THENCE: North 78 deg 08 min 04 sec East, 112.96 feet to a point of curvature of
a curve to the right;
THENCE: In a northeasterly direction around a curve to the right with a radius
of 1030 00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet, the point of tangency;
THENCE: North 88 deg 08 min 04 sec East, 100.01 feet to a point in the common
line, being the east line of said 12.040 acre tract and the west line of
Burlington Industrial District Section Two, a subdivision recorded in Volume
265, Page 69, H. C. M. R, the northeast corner of the herein described tract;
THENCE: Along said common line, South 01 deg 52 min 23 sec East, a distance of
60.00 feet to a 3/4-inch galvanized iron pipe (G. I. P) found for the northeast
corner of said 65.3930 acre tract and the southeast corner of said 12.040 acre
tract and the herein described tract;
THENCE: South 88 deg 08 min 04 sec West, 100.01 feet along the common line being
the most southerly south line of said 12.040 acre tract and the north line of
said 65.3930 acre tract, to a found 5/8-inch iron rod, the point of curvature of
a curve to the left;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THENCE: In a southwesterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, to a set 5/8-inch iron rod, for a point of tangency;
THENCE: South 78 deg 08 min 04 sec West, 112.96 feet to a set 5/8-inch iron rod
for the point of curvature of a curve to the right;
THENCE: In a southwesterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet to a set 5/8-inch iron rod for the point of tangency;
THENCE: South 88 deg 08 min 04 sec West, 2089.92 feet to a found 1-inch G. I. P.
marking the southwest corner and lying in the east line of Langfield Road;
THENCE: North 01 deg 51 min 56 sec West, 50.00 feet along the east line of
Langfield to a found PK Nail in asphalt pavement, an angle point being the
northwest corner of said 65.3930 acre tract and the southwest corner of said
30.0638 acre tract;
THENCE: North 02 deg 07 min 10 sec West, 25.07 feet along the East line of
Langfield to the POINT OF BEGINNING and containing 3.6555 or 159,233 square feet
of land, more or less.
9957ROAD; LEI

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 2.3
Example Rent Escalation and Adjustment Schedule

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Example Rent Escalation and Adjustment
October 3, 2007

             
Initial Acreage
    20.00     Acres
Base Monthly Rent
    $1,000.00     Per Acre
Rent Escalation
    3.00%     Annual Increase
Rent Adjustment
    2.50%     Additional for the remaining Premises for each acre removed from
the initial 20 acres.

Example A

                                                                             
Monthly Rent   Extended Monthly Rent Year   Acres   Base   Escalation  
Sub-Total   Adjustment   Total   Adjustment   Total
1
    20     $ 1,000.00             $ 1,000.00     $     0.00     $ 1,000.00     $
       0.00     $ 20,000.00  
2
    20     $ 1,000.00     $ 30.00     $ 1,030.00     $ 0.00     $ 1,030.00     $
0.00     $ 20,600.00  
3
    20     $ 1,030.00     $ 30.90     $ 1,060.90     $ 0.00     $ 1,060.90     $
0.00     $ 21,218.00  
4
    20     $ 1,060.90     $ 31.83     $ 1,092.73     $ 0.00     $ 1,092.73     $
0.00     $ 21,854.54  
5
    20     $ 1,092.73     $ 32.78     $ 1,125.51     $ 0.00     $ 1,125.51     $
0.00     $ 22,510.18  
6
    20     $ 1,125.51     $ 33.77     $ 1,159.27     $ 0.00     $ 1,159.27     $
0.00     $ 23,185.48  
7
    20     $ 1,159.27     $ 34.78     $ 1,194.05     $ 0.00     $ 1,194.05     $
0.00     $ 23,881.05  
8
    20     $ 1,194.05     $ 35.82     $ 1,229.87     $ 0.00     $ 1,229.87     $
0.00     $ 24,597.48  
9
    20     $ 1,229.87     $ 36.90     $ 1,266.77     $ 0.00     $ 1,266.77     $
0.00     $ 25,335.40  
10
    20     $ 1,266.77     $ 38.00     $ 1,304.77     $ 0.00     $ 1,304.77     $
0.00     $ 26,095.46  

Example B

                                                                             
Monthly Rent   Extended Monthly Rent Year   Acres   Base   Escalation  
Sub-Total   Adjustment   Total   Adjustment   Total
1
    20     $ 1,000.00             $ 1,000.00     $ 0.00     $ 1,000.00     $
0.00     $ 20,000.00  
2
    20     $ 1,000.00     $ 30.00     $ 1,030.00     $ 0.00     $ 1,030.00     $
0.00     $ 20,600.00  
3
    12     $ 1,030.00     $ 30.90     $ 1,060.90     $ 212.18     $ 1,273.08    
$ 2,546.16     $ 15,276.96  
4
    12     $ 1,060.90     $ 31.83     $ 1,092.73     $ 218.55     $ 1,311.27    
$ 2,622.54     $ 15,735.27  
5
    12     $ 1,092.73     $ 32.78     $ 1,125.51     $ 225.10     $ 1,350.61    
$ 2,701.22     $ 16,207.33  
6
    12     $ 1,125.51     $ 33.77     $ 1,159.27     $ 231.85     $ 1,391.13    
$ 2,782.26     $ 16,693.55  
7
    12     $ 1,159.27     $ 34.78     $ 1,194.05     $ 238.81     $ 1,432.86    
$ 2,865.73     $ 17,194.35  
8
    12     $ 1,194.05     $ 35.82     $ 1,229.87     $ 245.97     $ 1,475.85    
$ 2,951.70     $ 17,710.18  
9
    12     $ 1,229.87     $ 36.90     $ 1,266.77     $ 253.35     $ 1,520.12    
$ 3,040.25     $ 18,241.49  
10
    12     $ 1,266.77     $ 38.00     $ 1,304.77     $ 260.95     $ 1,565.73    
$ 3,131.46     $ 18,788.73  

Example C

                                                                             
Monthly Rent   Extended Monthly Rent Year   Acres   Base   Escalation  
Sub-Total   Adjustment   Total   Adjustment   Total
1
    20     $ 1,000.00             $ 1,000.00     $ 0.00     $ 1,000.00     $
0.00     $ 20,000.00  
2
    20     $ 1,000.00     $ 30.00     $ 1,030.00     $ 0.00     $ 1,030.00     $
0.00     $ 20,600.00  
3
    16     $ 1,030.00     $ 30.90     $ 1,060.90     $ 106.09     $ 1,166.99    
$ 1,697.44     $ 18,671.84  
4
    16     $ 1,060.90     $ 31.83     $ 1,092.73     $ 109.27     $ 1,202.00    
$ 1,748.36     $ 19,232.00  
5
    12     $ 1,092.73     $ 32.78     $ 1,125.51     $ 225.10     $ 1,350.61    
$ 2,701.22     $ 16,207.33  
6
    12     $ 1,125.51     $ 33.77     $ 1,159.27     $ 231.85     $ 1,391.13    
$ 2,782.26     $ 16,693.55  
7
    8     $ 1,159.27     $ 34.78     $ 1,194.05     $ 358.22     $ 1,552.27    
$ 2,865.73     $ 12,418.14  
8
    8     $ 1,194.05     $ 35.82     $ 1,229.87     $ 368.96     $ 1,598.84    
$ 2,951.70     $ 12,790.69  
9
    4     $ 1,229.87     $ 36.90     $ 1,266.77     $ 506.71     $ 1,773.48    
$ 2,026.83     $ 7,093.91  
10
    4     $ 1,266.77     $ 38.00     $ 1,304.77     $ 521.91     $ 1,826.68    
$ 2,087.64     $ 7,306.73  

